Exhibit 10.29
 
 
Logo [logo.jpg]
EXECUTION COPY
 
 
 
 










February 13, 2013




Victor Luis (“You”)
Coach, Inc.
516 West 34th Street
New York, NY  10001




Dear Victor,


It is with great pleasure that I confirm your appointment as President and Chief
Commercial Officer of Coach, Inc. (the “Company” or “Coach”), directly reporting
to me, Lew Frankfort, Chairman and Chief Executive Officer, Coach. You will
continue to be an Executive Officer of Coach, Inc. and a member of the Coach
Operating Group (the “Operating Group”), and will be appointed as a member of
the Board of Directors of Coach (the “Board”).


It is the intent of the Board to appoint you to the position of Chief Executive
Officer of Coach no later than January 1, 2014.  You will then report directly
to me in my role as Executive Chairman of the Company.  At such time as I am no
longer the Executive Chairman, you will report directly and exclusively to the
Board.


If you accept this appointment, your employment in the position of President and
Chief Commercial Officer will commence effective as of February 14, 2013 (the
“Effective Date”).


Base Salary


$1,100,000 per annum as President and Chief Commercial Officer.


Upon your appointment to the position of Chief Executive Officer, your base
salary will be increased to $1,250,000 per annum.


Your salary will be paid monthly on the last Thursday of each calendar month (or
as otherwise provided in accordance with the Company’s standard payroll
practices, but not less frequently than monthly).  Your base salary may be
increased, but not decreased.
 
 
Address [address.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
2
Victor Luis, President and Chief Commercial Officer, Coach Inc.

 
As you are aware, performance reviews are typically conducted at the end of our
fiscal year, which presently runs from approximately July 1 through June
30.  Your compensation will be reviewed annually by the Human Resources
Committee (the “Committee”) of the Board at its August meeting, and any changes
would take effect in September.


Incentive Compensation


You will continue to be eligible for the Coach, Inc. Performance-Based Annual
Incentive Plan (“SOPS”), a cash incentive program under which payout is based
solely on Coach’s financial performance.  The annual target bonus is 150% of
your salary actually paid during the fiscal year. The maximum bonus is 200% of
your salary actually paid during the fiscal year and assumes the highest
possible level of Company financial performance.  For fiscal year 2013, your
target and maximum bonus will be pro-rated in accordance with the Company’s
normal practice for mid-fiscal year changes to either salary or bonus percentage
targets.  To be eligible for the bonus, you understand and agree you must be
employed with Coach as of the payout date.  The treatment of bonus payments in
the event you leave the Company is explained under Separation, below.


Any SOPS bonus is paid within three months of the end of the fiscal
year.  Please refer to the My Pay section of Coachweb for the governing terms of
the SOPS bonus plan.


Equity Compensation


Appointment Grant
On March 4, 2013, you will be granted a one-time performance restricted stock
unit (“PRSU”) award valued at $25 million on the date of grant.  The number of
PRSUs at grant will be based on the closing stock price on date of grant.  The
PRSU award will vest in full as of the fifth anniversary of grant with
opportunities to vest 1/5th as of the third anniversary and 1/5th as of the
fourth anniversary, depending in each case on performance.  The shares of common
stock underlying this award will be earned and distributed based on performance
criteria to be established by the Committee at the time the grant is made, as
set forth on Exhibit A, and such criteria will be linked to the Company’s total
stockholder return compared to the total stockholder return of the companies in
the Standard & Poor's 500 Index (“S&P 500”) on the date of grant.  To vest in
this award, you must be employed by Coach in the position of Chief Executive
Officer as of the applicable vesting date; provided, however, that in the event
of your death or Disability (as defined below), you (or your estate, as the case
may be) will be eligible to receive a pro-rata portion of the award, determined
based upon the number of days elapsed during the performance period prior to the
date of termination, which portion shall be eligible to vest as of the original
vesting dates based on actual Company performance (and, for the avoidance of
doubt, such portion shall vest on such original vesting dates to the extent that
the Company achieves the performance goals set forth in the appointment grant
award agreement as of such dates).
 
 
 

--------------------------------------------------------------------------------

 
 
3
Victor Luis, President and Chief Commercial Officer, Coach Inc.

 
Annual Equity Grants
Coach will make you an annual equity award each August, with a grant date value
of no less than $4,800,000.  The annual awards to be made in each of August
2013, 2014 and 2015 will be comprised of 60 percent PRSUs and 40 percent stock
options.  The number of PRSUs you receive in connection with each annual award
will be based on the closing stock price on the date of grant.  The number of
stock options you receive in respect of any annual award will be based on the
grant price (closing price on the grant date) and on an industry standard
valuation model, Black-Scholes, which determines the value of a stock
option.  The grant dates for these annual awards will be in August on the dates
the Committee approves such grants for all eligible employees, and the exercise
price per share of the Company’s common stock subject to each such stock option
will be equal to the closing price per share on the grant date.  Each stock
option granted to you in connection with an annual award will be exercisable 1/3
after 1 year from the date of grant, 1/3 after 2 years from the date of grant,
and 1/3 after 3 years from the date of grant, and will expire 10 years after the
date of grant.  Notwithstanding the foregoing, no annual award will be made
unless you remain employed through the applicable grant date and, except as
described below in the Separation paragraph, all annual awards will be forfeited
if you cease to be employed prior to the applicable vesting date; provided,
however, that in the event of your death or Disability, your annual awards shall
accelerate and vest in full as of the date of such death or Disability, the
target number of PRSUs subject to such awards shall be payable to you (or your
estate, as the case may be) on or as soon as reasonably practicable following
such date, and the stock options subject to such awards shall remain exercisable
following such date in accordance with their terms.


For 2013, your annual award of PRSUs will have a grant date value of
$2,880,000 and will vest in equal installments of 1/3 each as of each of the
first three anniversaries of the date of grant, subject to achievement of
performance criteria established on the grant date by the Committee and
$1,920,000 will be in the form of a stock option.  Thereafter, your annual PRSU
awards will cliff vest as of the third anniversary of the grant date, subject to
achievement of performance criteria established on the grant date by the
Committee.


The terms of your equity grants will be set forth in the applicable award
agreements, which will not be inconsistent with the terms hereof.


Outstanding Equity
For the avoidance of doubt, all of your currently outstanding equity awards and
agreements will continue to be governed in accordance with the terms and
conditions of such awards as of the date hereof (including without limitation
all provisions related to vesting and termination of employment).  A list of all
of your currently existing equity awards and agreements is set forth on Exhibit
B.


Stock Ownership Requirements


The Board has implemented stock ownership requirements for all Vice Presidents
and above.  You currently are required to meet the stock ownership requirements
for Presidents and will continue to be subject to those requirements upon your
appointment as Chief Commercial Officer.  Upon your appointment to the position
of Chief Executive Officer, you will be subject to the stock ownership
requirements for the Chief Executive Officer.  The current required amount of
stock ownership for the Chief Executive Officer position is the lesser of Coach
equity valued at five (5) times your then current annual salary, or
250,000 shares. You will be required to achieve this level of ownership by the
time you have reached the fifth anniversary of your appointment as Chief
Executive Officer.  You agree that such stock ownership requirements may change
from time-to-time as the Committee deems appropriate and/or as is required by
law.
 
 
 

--------------------------------------------------------------------------------

 
 
4
Victor Luis, President and Chief Commercial Officer, Coach Inc.

 
In addition to general restrictions on trading other types of Coach securities,
as well as blackout periods, and to ensure that you do not inadvertently trade
Coach securities when a non-public material event is taking place, you will be
required to provide advance notice to, and obtain preapproval from, the Coach
legal department of your intent to exercise stock options, or buy or sell Coach
shares, along with the details (number of shares/options) of any proposed
transaction.
 
Compensation Clawback
 
The Board has adopted the following incentive repayment policy affecting all
performance-based compensation Coach pays to members of its Operating Group:
 
In the event of a material restatement of the company’s financial results, the
Committee will review the circumstances that caused the restatement and consider
accountability to determine whether an Operating Group member was negligent or
engaged in misconduct.  If the Committee determines that this was the case, and
that the amount paid to that Operating Group member of a cash incentive award
(for example SOPS), or the shares vesting of a performance-based long-term
incentive award, would have been less during any period had the financial
statements been correct, then the Committee will recover compensation from the
responsible Operating Group member as it deems appropriate.
 
Your acceptance of this agreement includes your acceptance of a binding
agreement to return to the company the full amount of any compensation demanded
by the Committee under this policy.  This agreement will survive the longer of
(i) six months following your departure from Coach, or (ii) up to six months
after payment of the relevant incentive compensation.
 
You agree that you will be subject to this repayment policy and that it may
change from time-to-time as the Committee deems appropriate and/or as is
required by law.


In addition, upon your appointment to Chief Executive Officer, you will also be
subject to the compensation clawback provisions of Section 304 of the
Sarbanes-Oxley Act of 2002, and may be required to disgorge bonuses, other
incentive- or equity-based compensation, and profits on sales of Company stock
that you receive within the 12-month period following the public release of
financial information if there is a restatement of the Company’s financial
statements due to material noncompliance, as a result of misconduct, with
financial reporting requirements under the federal securities laws.
 
 
 

--------------------------------------------------------------------------------

 
 
5
Victor Luis, President and Chief Commercial Officer, Coach Inc.
 

 
Benefits


Your other major benefits will include medical, dental and vision benefits for
you and your family, life insurance, short and long term disability for you,
Coach, Inc. Savings & Profit Sharing Plan, Employee Stock Purchase Plan,
employee discount program, and 25 business days of vacation per year.  Coach
will provide you with up to $25,000 in reimbursement for reasonable and
documented legal fees and expenses incurred in connection with the negotiation
of this agreement.  In addition, Coach will pay your premium for universal life
insurance, with a benefit payable to your designated beneficiary, in the amount
of $3,000,000.


Separation


On any termination of your employment, the Company will pay you (i) unpaid base
salary through and including the date of termination, (ii) any bonus earned, but
unpaid, for the year prior to the year in which the termination occurs, and
(iii) any other amounts or benefits required to be paid or provided by law or
under any plan, program or policy of the Company.
 
If your employment is terminated by the Company without “Cause” or if you resign
for “Good Reason”, the Company will pay you an amount (the “Severance Amount”)
equal to the sum of your (i) “Pro Rata Bonus,” which shall mean a pro-rated
amount of your annual bonus for the Company’s fiscal year in which the date of
termination occurs based on actual Company performance and payable at the time
such bonuses are otherwise payable to senior executives of the Company for such
fiscal year, (ii) 21  months of your then current salary, paid monthly during
the 21-month period (the “Severance Period”) following the later of (x) the date
of your termination of employment or (y) the expiration of the three-month
Notice period (as defined below), and (iii) 21 months of annual bonus
(calculated as 1.75 times the average of the actual percentages of the maximum
annual bonus amounts earned with respect to the pre-established Coach, Inc.
financial performance goals (but not individual or business segment goals) for
the three (3) fiscal years most-recently completed prior to the termination date
and applied to the maximum annual bonus amount otherwise payable with respect to
the year of termination) and paid monthly during the Severance Period.  During
the Severance Period, (i) you will continue to be eligible to participate in the
Company’s group health plans (or the Company will pay such portion of your
applicable COBRA premiums that exceeds the active employee cost of participation
in the Company’s applicable group health plans), at the Company’s expense,
subject to applicable plan rules, and (ii) the Company will maintain your
universal life insurance policy at its expense (the “Severance Benefits”).
 
 
 

--------------------------------------------------------------------------------

 
 
6
Victor Luis, President and Chief Commercial Officer, Coach Inc.

 
Receipt of such Severance Amount and Severance Benefits will be subject to your
compliance with the terms of the Restrictive Covenants Agreement, attached
hereto as Exhibit C.  Upon termination of your employment by the Company without
Cause or by you for Good Reason, (i) all of your unvested annual equity awards
will continue to vest during the Severance Period to the extent that such awards
would have become vested had you remained employed through the end of the
Severance Period, and (ii) a pro-rata portion of any unvested annual PRSU awards
subject to cliff-vesting, determined based upon the number of days elapsed
during the performance period prior to the last day of the Severance Period,
shall be eligible to vest as of the original vesting date based on actual
Company performance.  All portions of the annual equity awards that are not
eligible to become vested during or following the Severance Period pursuant to
the preceding sentence will be forfeited immediately following the last day of
the Severance Period (however vested stock options shall remain outstanding
until the 90th day following the end of the Severance Period).  For the
avoidance of doubt, any unvested appointment grant PRSUs shall not be eligible
for continued vesting during the Severance Period and no additional shares will
be earned pursuant to any appointment grant PRSUs following your termination of
employment.  You shall not be subject to the clawback provisions relating to
competitive employment under the equity award agreements following the end of
the Severance Period.  To receive the Severance Amount and Severance Benefits,
you will be required to sign a waiver and mutual release agreement in
substantially the form attached hereto as Exhibit D (a “Release”), on or prior
to the 60th day following the termination of your employment (the “Release
Date”). Notwithstanding anything to the contrary in this agreement, to the
extent that any payments of “nonqualified deferred compensation” (within the
meaning of Section 409A) due under this agreement as a result of termination of
your employment are subject to your execution and delivery of a Release and are
payable prior to the Release Date, such amounts shall be paid in a lump sum on
the Company’s first standard payroll date to occur on or after the Release Date,
provided that, as of the Release Date, you have executed and have not revoked
the Release (and any applicable revocation period has expired).  For the
avoidance of doubt, you and the Company acknowledge and agree that, on and
following your termination of employment hereunder, you will not be eligible to
receive any severance payments or benefits from the Company except as
specifically set forth in this Separation paragraph and/or the Terms and
Conditions paragraph, below, or any other written agreement between you and the
Company or any Company employee benefit plan or policy, or as otherwise required
by applicable law.
 
The Company has “Cause” to terminate your employment upon (i) your willful
failure to substantially perform the duties as President and Chief Commercial
Officer or Chief Executive Officer, as applicable (other than any such failure
resulting from your permanent Disability), which is not remedied within 30 days
after receipt of written notice from the Company specifying such failure;(ii)
your failure to carry out, or comply with, in any material respect any lawful
and reasonable directive of the Chairman or of the Board, which is not remedied
within 30 days after receipt of written notice from the Company specifying such
failure; (iii) your commission at any time of any act or omission that results
in a conviction, plea of no contest, or imposition of unadjudicated probation
for any felony or crime involving fraud, embezzlement, material misconduct,
misappropriation or moral turpitude; (iv) your willful taking of or failure to
take any action that is materially injurious to the Company, whether monetarily
or otherwise (including, without limitation, any act or omission that is
materially detrimental to the business or reputation of the Company); (v) your
unlawful use (including being under the influence) or possession of illegal
drugs on the Company’s premises or while performing your duties and
responsibilities; or (vi) your willful commission at any time of any act of
fraud, embezzlement, misappropriation, material misconduct, or breach of
fiduciary duty against the Company (or any predecessor thereto or successor
thereof).
 
 
 

--------------------------------------------------------------------------------

 
 
7
Victor Luis, President and Chief Commercial Officer, Coach Inc.

 
You have “Good Reason” to resign your employment upon the occurrence of any of
the following: (i) failure of the Company to continue you in the position of
President and Chief Commercial Officer (or any other position not less senior to
such position) or, upon appointment as Chief Executive Officer, failure to
continue you in the position of Chief Executive Officer; (ii) a material
diminution in the nature or scope of your responsibilities, duties or authority;
(iii) failure of the Company to make any material payment or provide any
material benefit under this agreement or the Company’s material reduction of any
compensation, equity or benefits that you are eligible to receive under this
agreement, other than reductions applying to all Company employees; (iv)
relocation of the Company's executive offices more than 50 miles outside of New
York, New York or relocation of you away from the Company’s executive offices;
(v) the failure of the Board to appoint you to the position of Chief Executive
Officer by January 1, 2014; (vi) the failure of the Company to nominate you to
the Board during your employment hereunder; or (vii) the Company’s material
breach of the terms of this agreement; provided, however, that notwithstanding
the foregoing you may not resign your employment for Good Reason unless: (x) you
provide the Company with at least 30 days prior written notice of your intent to
resign for Good Reason (which notice is provided not later than the 60th day
following the occurrence of the event constituting Good Reason) and (y) the
Company does not remedy the alleged violation(s) within such 30-day period; and,
provided, further, that you may resign your employment for Good Reason if, in
connection with any change in control, the surviving entity does not assume this
agreement (or, with your written consent, substitute a substantially identical
agreement) with respect to you in writing, delivered to you prior to, or as soon
as reasonably practicable following the occurrence of, such change of control.


If you resign from employment hereunder other than for Good Reason, as defined
above, during the Notice period, the Company may, in its sole discretion, elect
to subject you to Section 1 of the Restrictive Covenants Agreement by providing
you with written notice thereof.  In the event (such event is referred to as a
“Resignation Without Good Reason With Severance”), the Company agrees to pay
you: (i) your “Pro Rata Bonus,” as defined previously, (ii) 12  months of your
then current salary, paid monthly during the 12-month period following the later
of (x) the date of your termination of employment or (y) the expiration of the
three-month Notice period, and (iii) 12 months of annual bonus (calculated as 1
times the average of the actual percentages of the maximum annual bonus amounts
earned with respect to the pre-established Coach, Inc. financial performance
goals (but not individual or business segment goals) for the three (3) fiscal
years most-recently completed prior to the termination date and applied to the
maximum annual bonus amount otherwise payable with respect to the year of
termination) and paid monthly during such 12-month period.  During such 12-month
period, (i) you will continue to be eligible to participate in the Company’s
group health plans (or the Company will pay such portion of your applicable
COBRA premiums that exceeds the active employee cost of participation in the
Company’s applicable group health plans), at the Company’s expense, subject to
applicable plan rules, and (ii) the Company will maintain your universal life
insurance policy at its expense.  Following your Resignation Without Good Reason
With Severance, (i) all of your unvested annual equity awards will continue to
vest during such 12-month period to the extent that such awards would have
become vested had you remained employed through the end of such 12-month period,
and (ii) a pro-rata portion of any unvested annual PRSU awards subject to
cliff-vesting, determined based upon the number of days elapsed during the
performance period prior to the last day of such 12-month period, shall be
eligible to vest as of the original vesting date based on actual Company
performance.  All portions of the annual equity awards that are not eligible to
become vested during or following such 12-month period pursuant to the preceding
sentence will be forfeited immediately following the last day of such 12-month
period (however vested stock options shall remain outstanding until the 90th day
following the end of such 12-month period).  For the avoidance of doubt, any
unvested appointment grant PRSUs shall not be eligible for continued vesting
during such 12-month period and no additional shares will be earned pursuant to
any appointment grant PRSUs following your termination of employment.  You shall
not be subject to the clawback provisions relating to competitive employment
under the equity award agreements following the end of such 12-month
period.  Receipt of the payments and benefits described in this paragraph shall
be subject to your execution and non-revocation of a Release (as defined above)
and your continued compliance with the terms of the Restrictive Covenants
Agreement during such 12-month period.
 
 
 

--------------------------------------------------------------------------------

 
 
8
Victor Luis, President and Chief Commercial Officer, Coach Inc.

 
If the Company does not provide you with written notice as described in the
paragraph above, then Section 1 of the Restrictive Covenants Agreement shall not
apply to you following your resignation without Good Reason and all your
outstanding equity shall be treated in accordance with its existing terms.


For purposes of this agreement, “Disability” means any mental or physical
illness, condition, disability or incapacity that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, and which: (i) prevents you from discharging substantially all of your
essential job responsibilities and employment duties; (ii) must be attested to
in writing by a physician or a group of physicians selected by you and
acceptable to the Company; and (iii) continues for a period of 180 consecutive
days or exists for any 180 days in any 12-month period.  A Disability will be
deemed to have occurred on the 180th consecutive day or the 180th day in any
such 12-month period, as applicable, and will be determined in accordance with
applicable law relating to disability.
 
 
 

--------------------------------------------------------------------------------

 
 
9
Victor Luis, President and Chief Commercial Officer, Coach Inc.
 
 
Section 409A of the Internal Revenue Code
 
It is expressly intended and contemplated that this agreement comply with the
provisions of Section 409A of the Code and the applicable guidance thereunder
(“Section 409A”) and that the payments hereunder will either be exempt from
Section 409A or will comply with the provisions of Section 409A.  This agreement
will be administered and interpreted in a manner consistent with this intent,
and any provision that would cause the agreement to fail to satisfy Section 409A
will be amended to satisfy Section 409A or be exempt therefrom (which amendment
may be retroactive to the extent permitted by Section 409A), which shall be done
as soon as possible.  In no event shall Coach be relieved of its obligation to
make any payment due under this agreement by reason of this
paragraph.  Notwithstanding any other provision of this agreement, if you are a
“specified employee” within the meaning of Treas. Reg. §1.409A-1(i)(1), then the
payment of any amount or the provision of any benefit under this agreement which
is considered deferred compensation subject to Section 409A of the Code shall be
deferred for six (6) months after your “separation from service” or, if earlier,
your death to the extent required by Section 409A(a)(2)(B)(i) of the Code (the
“409A Deferral Period”).  In the event payments are otherwise due to be made in
installments or periodically during the 409A Deferral Period, the payments which
would otherwise have been made in the 409A Deferral Period shall be accumulated
and paid in a lump sum on the Company’s first standard payroll date that arises
on or after the 409A Deferral Period ends, and the balance of the payments shall
be made as otherwise scheduled.  For purposes of any provision of this agreement
providing for reimbursements to you, such reimbursements shall be made no later
than the end of the calendar year following the calendar year in which you
incurred such expenses, and in no event shall the unused reimbursement amount
during one calendar year be carried over into a subsequent calendar year.  For
purposes of this agreement, you shall not be deemed to have terminated
employment unless you have a “separation from service” within the meaning of
U.S. Treasury Regulations Section 1.409A-1(h), where it is reasonably
anticipated that no further services will be performed after such date or that
the level of bona fide services you will perform after that date (whether as an
employee or independent contractor) will permanently decrease to no more than 20
percent of the average level of bona fide services performed by you over the
immediately preceding 36-month period.  All rights to payments and benefits
under this agreement shall be treated as rights to receive a series of separate
payments and benefits to the fullest extent allowed by Section 409A of the
Code.  No provision of this agreement shall be interpreted or construed to
transfer any liability for failure to comply with the requirements of Section
409A from you or any other individual to the Company or any of its affiliates,
employees or agents.


Terms and Conditions
 
The Company and you agree that, other than in connection with a termination of
employment by the Company for Cause (which will be effective immediately),
either party will give the other party three (3) months’ notice of intention to
end employment (“Notice”).  In lieu of Notice, the Company may, in its sole
discretion, pay you compensation in an aggregate amount equal to the sum of (i)
three (3) months of your then current Annual Base Salary and (ii) three (3)
months of your annual bonus (calculated as 25% of the average of the actual
percentages of the maximum annual bonus amounts earned with respect to the
pre-established Coach, Inc. financial performance goals (but not individual or
business segment goals) for the three (3) fiscal years most-recently completed
prior to the termination date and applied to the maximum annual bonus amount
otherwise payable with respect to the year of termination), payable in equal
monthly installments during the period beginning on the date Notice is delivered
and ending on the 3-month anniversary thereof, in addition to any severance
benefits set forth above under Separation for which you may be eligible (which
severance benefits will commence immediately following the 3-month anniversary
of the date the Notice is delivered).  In the event of your resignation without
Good Reason, except as provided above in connection with a Resignation Without
Good Reason With Severance, no unvested annual equity awards or annual bonus
payments will be eligible to vest during the Notice period unless you remain
employed by the Company on the applicable vesting date.
 
 
 

--------------------------------------------------------------------------------

 
 
10
Victor Luis, President and Chief Commercial Officer, Coach Inc.
 
 
You will be entitled to indemnification set forth in the Company’s Charter to
the maximum extent allowed under the laws of the State of Maryland, and you will
be entitled to the protection of any insurance policies the Company may elect to
maintain generally for the benefit of its directors and officers against all
costs, charges and expenses incurred or sustained by you in connection with any
action, suit or proceeding to which you may be made a party by reason of your
being or having been a director, officer or employee of the Company or any of
its subsidiaries or you serving or having served any other enterprise or benefit
plan as a director, officer, employee or fiduciary at the request of the Company
(other than any dispute, claim or controversy arising under or relating to this
agreement).  Notwithstanding anything to the contrary herein, your rights under
this paragraph will survive the termination of your employment for any reason.
 
In case any one or more of the provisions of this agreement shall be held by any
court of competent jurisdiction or any arbitrator selected in accordance with
the terms hereof to be illegal, invalid or unenforceable in any respect, such
provision shall have no force and effect, but such holding shall not affect the
legality, validity or enforceability of any other provision of this agreement.
 
In the event that any dispute arises between the Company and you regarding or
relating to this agreement and/or any aspect of your employment relationship
with the Company, AND IN LIEU OF LITIGATION AND A TRIAL BY JURY, the parties
agree to resolve the dispute through mediation using the services of JAMS, the
Resolution Experts, at the cost of the Company.  If such mediation fails to
resolve the dispute, the parties consent to resolve such dispute through
mandatory arbitration under the Commercial Rules of the American Arbitration
Association, before a single arbitrator in New York, New York.  The parties
hereby consent to the entry of judgment upon award rendered by the arbitrator in
any court of competent jurisdiction.  Notwithstanding the foregoing, however,
should adequate grounds exist for seeking immediate injunctive or immediate
equitable relief, any party may seek and obtain such relief.  The parties hereby
consent to the exclusive jurisdiction in the state and Federal courts of or in
the State of New York for purposes of seeking such injunctive or equitable
relief as set forth above.  Any and all out-of-pocket costs and expenses
incurred by the parties in connection with such arbitration (including
attorneys’ fees) shall be allocated by the arbitrator in substantial conformance
with his or her decision on the merits of the arbitration.
 
 
 

--------------------------------------------------------------------------------

 
 
11
Victor Luis, President and Chief Commercial Officer, Coach Inc.
 
 
Neither the Company nor you shall be liable for any delay or failure in
performance of any part of this agreement to the extent that such delay or
failure is caused by an event beyond its reasonable control including, but not
limited to, fire, flood, explosion, war, strike, embargo, government
requirement, acts of civil or military authority, and acts of God not resulting
from the negligence of the claiming party.
 
This agreement evidences an "employment-at-will" relationship between you and
Coach; meaning that you are free, at any time, for any reason, to end your
employment with Coach and that Coach may do the same, subject to the Notice
provision above.  Our agreement regarding employment-at-will may not be changed,
except specifically in writing signed by both the Committee and you.  Subject to
the terms, and except as provided herein, Coach may in its discretion add to,
discontinue, or change compensation, duties, benefits and
policies.  Notwithstanding the foregoing two sentences, nothing in the preceding
two sentences shall be construed as diminishing the financial obligations of
either of the parties hereunder, including, without limitation, Coach’s
obligations to pay Base Salary, Incentive Compensation, severance, Equity
Compensation, etc., pursuant to the pertinent provisions set forth above.  This
agreement is contingent on the following:
 
·  
Formal ratification of this agreement by the Committee;

·  
Your execution of the Restrictive Covenants Agreement;

·  
You returning a signed copy of this agreement; and

·  
The terms and conditions of individual equity award agreements.

 
Subject to the terms, and except as provided herein, the terms and conditions
contained in this agreement and the Restrictive Covenants Agreement constitute
the entire agreement between you and the Company with respect to the subject
matter described herein and supersedes all prior agreements and understandings
between you and the Company, including without limitation that certain
Employment Agreement dated as of April 24, 2006, as amended November 2, 2008,
which will be terminated and of no further force and effect as of the date you
sign this agreement. This agreement may not be modified, amended or waived in
any manner, except by an instrument in writing signed by both parties
hereto.  The waiver by either party of compliance with any provision of this
agreement by the other party shall not operate or be construed as a waiver of
any other provision of this agreement, or of any subsequent breach by such party
of a provision of this agreement.  This agreement will be governed and construed
under the internal laws of the State of New York, without regard to the
conflicts of laws provisions thereof or any other jurisdiction.  This agreement
may be executed in any number of counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument.


In no event will you be obligated to seek other employment, take any other
employment, or take any other action by way of mitigation of the amounts payable
to you  under any provision of this agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
12
Victor Luis, President and Chief Commercial Officer, Coach Inc.
 
 
Please sign below to confirm your acceptance of this agreement, and to
acknowledge you are not relying on any promise or representation that is not
contained in this document, please sign in the space below and return both
copies to me.
 
Sincerely,




/s/ Lew Frankfort


Lew Frankfort
Chairman and Chief Executive Officer
Coach, Inc.


Accepted:






/s/ Victor Luis
Victor Luis                               Date    2/13/2013
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
DRAFT 2/13/2013
Appointment Grant
 
Logo [logo2.jpg]
 
 
2010 Stock Incentive Plan
Performance Restricted Stock Unit Award Grant Notice and Agreement
 
VICTOR LUIS
 
Coach, Inc. (the “Company”) is pleased to confirm that you have been granted a
performance restricted stock unit award (the “Award”), effective as of March 4,
2013 (the “Award Date”), as provided in this Performance Restricted Stock Unit
Award Grant Notice and Agreement (including all annexes attached hereto, this
“Agreement”) pursuant to the Coach, Inc. 2010 Stock Incentive Plan (as amended,
the “Plan”).  The Award is subject to all of the terms and conditions set forth
in this Agreement.
 
1. Defined Terms.  Capitalized terms used but not otherwise defined in this
Agreement shall have the meanings set forth in the Definition Annex attached
hereto as Annex A.
 
2. Award.  Subject to the restrictions, limitations and conditions described in
this Agreement, the Company hereby awards to you as of the Award Date
performance restricted stock units (the “PRSUs”) in accordance with the terms
and conditions of this Agreement.  PRSUs are considered Performance Stock Units
under the Plan.  Each PRSU represents the right to receive one share of Common
Stock upon the satisfaction of the terms and conditions of this Agreement and
the Plan (and in particular the terms and conditions set forth on Annex B) (the
“Restrictions”).  While the Restrictions are in effect, the PRSUs are not
transferable by you by means of sale, assignment, exchange, pledge, or
otherwise.  The number of PRSUs subject to the Award shall be [___________].1
 
3. Vesting.  The PRSUs will remain restricted and may not be sold or transferred
by you until they have become vested pursuant to the terms of this Agreement and
the vesting provisions set forth on Annex B.
 
4. Distribution of the Award.  Except as otherwise provided by Section 5, on, or
as soon as reasonably practicable following, each Vesting Date (and in no event
later than the last date permitted by Treasury Regulation Section 1.409A-3(d)),
the Committee will release the portion of the Award that has become vested as of
such Vesting Date.  Applicable withholding taxes will be settled by withholding
a number of shares of Common Stock with a market value not less than the amount
of such taxes (determined at the minimum applicable rates), and the net number
of shares of Common Stock subject to the Award shall be distributed to you;
provided, however, that certain transfer restrictions will continue to apply to
certain shares of Common Stock distributed to you hereunder until the expiration
of the Retention Period; and, provided, further, that in the event that the
Company is liquidated in bankruptcy (a) the Committee will not release shares of
Common Stock pursuant to the Award and (b) all payments made pursuant to the
Award will be made in a per-share cash payment equal to the fair market value
per share of Common Stock on the distribution date.
 
 

--------------------------------------------------------------------------------

1 Note to Draft:  Insert number equal to $25,000,000 divided by the Fair Market
Value per share of Common Stock on March 4, 2013.
 
 
 

--------------------------------------------------------------------------------

 
 
5. Termination of Employment.
 
(a) General.  Except as otherwise provided in Section 5(b) with respect to a
termination of employment due to your death or Disability and in Section 5(c)
with respect to certain terminations of employment in connection with a Change
in Control, if prior to the final Vesting Date your employment is terminated for
any reason, all unvested portions of the Award shall thereupon be forfeited.  If
you are not appointed as the Company’s Chief Executive Officer on or prior to
January 1, 2014, this Award shall thereupon terminate.
 
(b) Death or Disability.  Notwithstanding Section 5(a), if prior to the final
Vesting Date you cease active employment with the Company because of your death
or Disability, you (or your estate, as the case may be) will be eligible to
receive  a pro-rata portion of the unvested PRSUs, determined based upon the
number of days elapsed during the period beginning on the first day of the
Performance Period and ending on the Date of Termination, which portion shall be
eligible to become vested as of the applicable Vesting Date(s) following the
Date of Termination, based on actual Company performance as determined as of
such Vesting Date(s).
 
(c) Certain Terminations of Employment in connection with a Change in
Control.  Notwithstanding Section 5(a), if your employment is terminated by the
Company without Cause or by you for Good Reason prior to the final Vesting Date
and upon, or within the 12 month period immediately following, a Change in
Control, then, effective as of the Date of Termination, a pro-rata portion of
the Award, determined based upon the number of days elapsed during the period
beginning on the first day of the Performance Period and ending on the Date of
Termination and on the Company’s performance during such period, shall become
vested and such vested portion of the Award shall be distributed in accordance
with the provisions of Section 3 and Annex B as soon as reasonably practicable
following the date of such vesting.
 
6. Forfeiture and Claw-Back Provisions.
 
(a) PRSU Claw-Back.  Notwithstanding anything contained in this Agreement to the
contrary, you shall be subject to the restrictive covenants set forth on Annex D
hereto (the “Restrictive Covenants”), and you acknowledge and agree that the
Company is granting you the Award in consideration for your agreement to be
bound by such Restrictive Covenants.  Accordingly, if you (i) violate any of the
covenants set forth in Sections 1 or 2 of the Restrictive Covenants or (ii)
materially violate any of the covenants set forth in Sections 3, 4 or 5 of the
Restrictive Covenants, then (x) any portion of the Award that has not been
distributed to you prior to the date of such violation shall thereupon be
forfeited and (y) you shall be required to pay to the Company the amount of all
PRSU Gain received by you in the 12 month period prior to the date you violate
any of the Restrictive Covenants.  The forfeiture provisions of this Section
6(a) shall also apply, and you shall also be required to pay to the Company the
amount of all PRSU Gain received by you in the 12 month period prior to the date
you willfully commit any act of fraud, embezzlement, misappropriation, material
misconduct or breach of fiduciary duty against the Company (or any predecessor
thereto or successor thereof) having a material adverse impact on the Company or
if your employment is terminated by the Company for Cause.
 
 
2

--------------------------------------------------------------------------------

 
 
(b) Company Claw-Back Policy.  Pursuant to the Company’s incentive repayment
policy, in the event of a material restatement of the Company’s financial
results, the Committee will review the circumstances that caused the restatement
and consider employee accountability for such restatement.  In the event that
the Committee determines that you were negligent or engaged in misconduct that
resulted in such restatement and that a lesser portion of the Award would have
vested if the financial statements had been correct, the Company shall be
entitled to recover from you any portion of the Award and/or PRSU Gain as the
Committee deems appropriate for your role in such restatement.  Your acceptance
of this Agreement includes your acceptance of a binding agreement to return to
the Company the full portion of the Award and/or PRSU Gain demanded by the
Committee under this policy, which agreement will survive the longer of (i) six
(6) months following your departure from the Company or (ii) up to six (6)
months after your receipt of such portion of the Award and/or PRSU Gain.  Any
claw-back pursuant to this Section 6(b) shall be in addition to any claw-back or
similar requirements which might be imposed  pursuant to Section 304 under the
Sarbanes-Oxley Act of 2002, and the Company’s claw-back policy may be modified
or expanded to the extent required by the Dodd-Frank Act of 2010 and the related
rules of the Securities and Exchange Commission.  In no event shall you be
required to forfeit the PRSU Gain more than once pursuant to both Sections 6(a)
and 6(b).
 
7. Award Not Transferable.  The Award will not be assignable or transferable by
you, other than by a qualified domestic relations order or by will or by the
laws of descent and distribution, and will be exercisable during your lifetime
only by you (or your legal guardian or personal representative).
 
8. Transferability of Award Shares. The shares you will receive under the Award
on or following each Vesting Date (or such other vesting date pursuant to
Section 5) generally are freely tradable in the United States.  However, you may
not offer, sell or otherwise dispose of any shares in a way which would: (a)
require the Company to file any registration statement with the Securities and
Exchange Commission (or any similar filing under state law or the laws of any
other country) or to amend or supplement any such filing or (b) violate or cause
the Company to violate the Securities Act of 1933, as amended, the rules and
regulations promulgated thereunder, any other state or federal law, or the laws
of any other country.  The Company reserves the right to place restrictions
required by law on any shares of Common Stock received by you pursuant to the
Award.
 
9. Conformity with the Plan.  The Award is intended to conform in all respects
with, and is subject to applicable provisions of, the Plan.  Inconsistencies
between this Agreement and the Plan shall be resolved in accordance with the
terms of the Plan.  By your acceptance of this Agreement, you agree to be bound
by all of the terms of this Agreement (including the terms of any annex attached
hereto) and the Plan.
 
10. No Rights to Continued Employment.  Nothing in this Agreement confers any
right on you to continue in the employ of the Company and any of its affiliates
or direct or indirect subsidiaries or affects in any way the right of the
Company and any of its affiliates or direct or indirect subsidiaries to
terminate your employment at any time with or without cause.
 
 
3

--------------------------------------------------------------------------------

 
 
11. Miscellaneous.
 
(a) Amendment or Modifications.  The grant of the Award (and the allocation of
PRSUs for any Performance Period) is documented by the minutes of the Committee,
which records are the final determinant of the number of PRSUs granted in any
Performance Period and the conditions of any such grant.  The Committee may
amend or modify the Award in any manner to the extent that the Committee would
have had the authority under the Plan initially to grant such Award, provided
that no such amendment or modification shall directly or indirectly impair or
otherwise adversely affect your rights under this Agreement (including, without
limitation, under Annex B) without your prior written consent.  Except as in
accordance with the two immediately preceding sentences, this Agreement may be
amended, modified or supplemented only by an instrument in writing signed by
both parties hereto.
 
(b) Governing Law.  All matters regarding or affecting the relationship of the
Company and its stockholders shall be governed by the General Corporation Law of
the State of Maryland.  All other matters arising under this Agreement shall be
governed by the internal laws of the State of New York, including matters of
validity, construction and interpretation.  You and the Company agree that all
claims in respect of any action or proceeding arising out of or relating to this
Agreement shall be heard or determined in any state or federal court sitting in
New York, New York and you and the Company agree to submit to the jurisdiction
of such courts, to bring all such actions or proceedings in such courts and to
waive any defense of inconvenient forum to such actions or proceedings.  A final
judgment in any action or proceeding so brought shall be conclusive and may be
enforced in any manner provided by law.
 
(c) Successors and Assigns.  Except as otherwise provided herein, this Agreement
will bind and inure to the benefit of the respective successors and permitted
assigns and heirs and legal representatives of the parties hereto whether so
expressed or not.
 
(d) Severability.  Whenever feasible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.
 
12. Section 409A.
 
(a) In General.  The parties acknowledge and agree that, to the extent
applicable, this Agreement shall be interpreted in accordance with Section
409A.  Notwithstanding any provision of this Agreement to the contrary, in the
event that the Company determines that any amounts payable hereunder may be
subject to Section 409A, the Company may adopt (without any obligation to do so
or to indemnify you for failure to do so) such limited amendments to this
Agreement and appropriate policies and procedures, including amendments and
policies with retroactive effect, that the Company reasonably determines are
necessary or appropriate to (i) exempt the amounts payable hereunder from
Section 409A and/or preserve the intended tax treatment of the amounts payable
hereunder or (ii) comply with the requirements of Section 409A.  No provision of
this Agreement shall be interpreted or construed to transfer any liability for
failure to comply with the requirements of Section 409A from you or any other
individual to the Company or any of its affiliates, employees or agents.
 
 
4

--------------------------------------------------------------------------------

 
 
(b) Specified Employee Separation from Service.  Notwithstanding anything to the
contrary in this Agreement, if you are determined to be a “specified employee”
within the meaning of Section 409A as of the date of your “separation from
service” as defined in Treasury Regulation Section 1.409A-1(h) (or any successor
regulation), and if any payments or entitlements provided for in this Agreement
constitute a “deferral of compensation” within the meaning of Section 409A and
therefore cannot be paid or provided in the manner provided herein without
subjecting you to additional tax, interest or penalties under Section 409A, then
any such payment and/or entitlement which would have been payable during the
first six months following your “separation from service” shall instead be paid
or provided to you in a lump sum payment on the first business day immediately
following the six-month anniversary of your “separation from service” (or, if
earlier, the date of your death).
 
[signature page follows]
 
 
5

--------------------------------------------------------------------------------

 
 
In witness whereof, the parties hereto have executed and delivered this
Agreement.
 

 
COACH, INC.
                     
Lew Frankfort
       
Chairman and Chief Executive Officer
       
Date: March 4, 2013



 
I acknowledge that I have read and understand the terms and conditions of this
Agreement and of the Plan and I agree to be bound thereto.
 

 
AWARD RECIPIENT:
                   
VICTOR LUIS
             
Employee ID#:
             
Date:
   



 
6

--------------------------------------------------------------------------------

 
 
Annex A


 
DEFINITION ANNEX
 
For purposes of this Agreement, the following terms have the meanings set forth
below:
 
(a) “Award” shall have the meaning set forth in the preamble to this Agreement.
 
(b) “Award Date” shall have the meaning set forth in the preamble to this
Agreement.
 
(c)  “Board” shall mean the Board of Directors of the Company.
 
(d) The Company shall have “Cause” to terminate the Executive’s employment upon
(i) the Executive’s willful failure to substantially perform the Executive’s
duties as President and Chief Commercial Officer or Chief Executive Officer, as
applicable (other than any such failure resulting from the Executive’s permanent
Disability) which is not remedied within 30 days after receipt of written notice
from the Company specifying such failure; (ii) the Executive’s failure to carry
out, or comply with, in any material respect any lawful and reasonable directive
of the Chairman or of the Board, which is not remedied within 30 days after
receipt of written notice from the Company specifying such failure; (iii) the
Executive’s commission at any time of any act or omission that results in a
conviction, plea of no contest, or imposition of unadjudicated probation for any
felony or crime involving fraud, embezzlement, material misconduct,
misappropriation or moral turpitude; (iv) the Executive’s willful taking of or
failure to take any action that is materially injurious to the Company, whether
monetarily or otherwise (including, without limitation, any act or omission that
is detrimental to the business or reputation of the Company); (v) the
Executive’s unlawful use (including being under the influence) or possession of
illegal drugs on the Company’s premises or while performing the Executive’s
duties and responsibilities; or (vi) the Executive’s willful commission at any
time of any act of fraud, embezzlement, misappropriation, material misconduct,
or breach of fiduciary duty against the Company (or any predecessor thereto or
successor thereof).
 
(e)           A “Change in Control” shall occur upon any of the following
events:
 
(i) A “Person” (which term, for purposes of this Section, shall have the meaning
it has when it is used in Section 13(d) of the Exchange Act, but shall not
include the Company, any underwriter temporarily holding securities pursuant to
an offering of such securities, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or any corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of Voting Stock of the
Company) is or becomes the Beneficial Owner (as defined in Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of Voting Stock
representing thirty percent (30%) or more of the combined voting power of the
Company’s then outstanding securities; or
 
(ii) The Company consummates a reorganization, merger or consolidation of the
Company or the Company sells, or otherwise disposes of, all or substantially all
of the Company’s property and assets, or the stockholders of the Company approve
a liquidation or dissolution of the Company (other than a reorganization,
merger, consolidation or sale which would result in all or substantially all of
the beneficial owners of the Voting Stock of the Company outstanding immediately
prior thereto continuing to beneficially own, directly or indirectly (either by
remaining outstanding or by being converted into voting securities of the
resulting entity), more than fifty percent (50%) of the combined voting power of
the voting securities of the Company or such entity resulting from the
transaction (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s
property or assets, directly or indirectly) outstanding immediately after such
transaction in substantially the same proportions relative to each other as
their ownership immediately prior to such transaction); or
 
 
A-1

--------------------------------------------------------------------------------

 
 
(iii) During any period of 12 consecutive months, individuals who, at the
beginning of such period, constitute the Board together with any new Director(s)
(other than a  Director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in paragraphs “i"
or “ii” above) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least a majority of the
Directors then still in office who either were Directors at the beginning of the
12-month period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof.
 
(f) “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
(g) “Committee” shall mean the Human Resources Committee of the Board.
 
(h) “Common Stock” shall mean the $0.01 par value common stock of the Company.
 
(i) “Company” shall mean Coach, Inc., a Maryland corporation.
 
(j) “Date of Termination” shall mean (i) if the Executive’s employment is
terminated by his death, the date of his death and (ii) if the Executive’s
employment is terminated for any other reason, the date specified in the written
notice of termination delivered by the Executive to the Company (or if no such
date is specified, the last day of the Executive’s active employment with the
Company).
 
(k) “Disability” shall mean any mental or physical illness, condition,
disability or incapacity that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, and which:
 
(i) Prevents the Executive from discharging all of his essential job
responsibilities and employment duties;
 
(ii) Shall be attested to in writing by a physician or group of physicians
selected by the Executive and acceptable to the Company; and
 
(iii) Has prevented the Executive from so discharging his duties for any 180
days in any 365 day period.
 
A Disability shall be deemed to have occurred on the 180th day in such 365 day
period.
 
(l) “Executive” shall mean the executive named on the first page of this
Agreement.
 
 
A-2

--------------------------------------------------------------------------------

 
 
(m) “Fair Market Value” shall mean, as of any given date, the fair market value
of a share of Common Stock on such date determined by such methods or procedures
as may be established from time to time by the Committee.  Unless otherwise
determined by the Committee, the Fair Market Value of a share of Common Stock as
of any date shall be the closing price for a share of Common Stock as reported
on the New York Stock Exchange (or any national securities exchange on which the
Common Stock is then listed) for such date or, if no such prices are reported
for that date, the closing price on the next preceding date for which such
prices were reported.
 
(n) The Executive shall have “Good Reason” to resign his employment upon the
occurrence of any of the following:  (i) failure of the Company to continue the
Executive in the position of President and Chief Commercial Officer (or any
other position not less senior to such position) or, upon the Executive’s
appointment as Chief Executive Officer, failure to continue the Executive in the
position of Chief Executive Officer; (ii) a material diminution in the nature or
scope of the Executive’s responsibilities, duties or authority; (iii) failure of
the Company to make any material payment or provide any material benefit under
the Executive’s letter agreement with the Company, or the Company’s material
reduction of any compensation, equity or benefits that the Executive is eligible
to receive under his letter agreement; (iv) relocation of the Company’s
executive offices more than 50 miles outside of New York, New York or relocation
of the Executive away from the Company’s executive offices; (v) the failure of
the Company to appoint the Executive to the position of Chief Executive Officer
by January 1, 2014; (vi) the failure of the Board to nominate the Executive to
the Board during the Executive’s employment pursuant to the Executive’s letter
agreement; or (vii) the Company’s material breach of the terms of the
Executive’s letter agreement; provided, however, that notwithstanding the
foregoing the Executive may not resign his employment for Good Reason unless:
(x) the Executive provides the Company with at least 30 days prior written
notice of his intent to resign for Good Reason (which notice is provided not
later than the 60th day following the occurrence of the event constituting Good
Reason) and (y) the Company does not remedy the alleged violation(s) within such
30-day period; and, provided, further, that Executive may resign his employment
for Good Reason if in connection with any Change in Control the surviving entity
does not assume his letter agreement (or, with the written consent of the
Executive, substitute a substantially identical agreement) with respect to the
Executive in writing delivered to the Executive prior to, or as soon as
reasonably practicable following, the occurrence of such Change in Control.
 
(o)  “Measurement Date” shall have the meaning set forth on Annex B.
 
(p) “Performance Criteria” shall mean the criteria that the Committee selects
for purposes of establishing the Performance Goals.  The Performance Criteria
that will be used to establish Performance Goals are limited to the following:
net earnings (either before or after one or more of the following: interest,
taxes, depreciation and amortization); economic value-added (as determined by
the Committee); gross or net sales or revenue; net income (either before or
after taxes); adjusted net income; operating earnings, income or profit; cash
flow (including, but not limited to, operating cash flow and free cash flow);
funds from operations; return on capital; return on investment; return on
stockholders’ equity; return on assets or net assets; total stockholder returns;
return on sales; gross or net profit or operating margin; costs; productivity;
expenses; operating efficiency; cost reduction or savings; customer
satisfaction; working capital; earnings or diluted earnings per share; adjusted
earnings per share; price per share of Common Stock; implementation or
completion of critical projects; market share; and economic value, any of which
may be measured either in absolute terms or as compared to any incremental
increase or decrease or as compared to results of a peer group or to market
performance indicators or indices.  The Committee shall, within the time
prescribed by Section 162(m) of the Code, define in an objective fashion the
manner of calculating the Performance Criteria it selects to use for any
Performance Period.
 
 
A-3

--------------------------------------------------------------------------------

 
 
(q) “Performance Goals” shall mean the Performance Goals (as defined in the
Plan) established in writing by the Committee for any Performance Period, based
on the Performance Criteria, and set forth on Annex C.
 
(r) “Performance Period Tranche I” shall mean the period beginning on March 4,
2013 and ending on March 4, 2016, “Performance Period Tranche II” shall mean the
period beginning on March 4, 2013 and ending on March 4, 2017, and “Performance
Period Tranche III” shall mean the period beginning on March 4, 2013 and ending
on March 4, 2018 (each, a “Performance Period” and, collectively, the
“Performance Periods”).
 
(s) “Plan” shall have the meaning set forth in the preamble to this Agreement.
 
(t)  “PRSU” shall have the meaning set forth in Section 2 of this Agreement.
 
(u)  “PRSU Gain” shall mean an amount equal to the product of (i) the number of
shares of Common Stock that are distributed pursuant to the PRSU Award and (ii)
the Fair Market Value per share of Common Stock on the date of such
distribution.
 
(v) “Resignation Without Good Reason With Severance” shall have the meaning set
forth in that certain employment letter agreement dated as of February 13, 2013,
by and between the Company and the Executive.
 
(w) “Retention Period” shall mean the period beginning on a Vesting Date and
ending on the second anniversary of such Vesting Date.
 
(x) “S&P 500” shall have the meaning set forth on Annex C.
 
(y)  “Section 409A” shall mean Section 409A of the Code and the Department of
Treasury Regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or guidance that may be issued
after the date hereof.
 
(z) “Target Number of PRSUs” shall mean, with respect to each Performance
Period, that certain number of PRSUs calculated in accordance with the formula
set forth on Annex B for such Performance Period.
 
(aa) “Total Stockholder Return” or “TSR” shall have the meaning set forth on
Annex C.
 
(bb) “TSR Percentile Ranking” shall have the meaning set forth on Annex C.
 
 
A-4

--------------------------------------------------------------------------------

 
 
(cc) “Vesting Date” shall mean each vesting date shown on the vesting schedule
on Annex B.
 
(dd) “Voting Stock” shall mean all capital stock of the Company which by its
terms may be voted on all matters submitted to stockholders of the Company
generally.
 
 
A-5

--------------------------------------------------------------------------------

 
 
Annex B
 
 
PERFORMANCE RESTRICTED STOCK UNIT TERMS
 
As set forth in that certain Performance Restricted Stock Unit Award Grant
Notice and Agreement to which this Annex B is attached (the “Agreement”), this
Annex B sets forth certain terms and conditions related to the PRSUs granted
pursuant to this Agreement.  Capitalized terms not defined herein are defined in
this Agreement or in the Definitions Annex attached to this Agreement as Annex
A.
 
Award Date:
March 4, 2013
 
Performance Period:
March 4, 2013 through March 4, 2018
 
Target Number of PRSUs:
The Target Number of PRSUs shall be determined as follows:
 
(a) Performance Period Tranche I:  [●] PRSUs2
 
(b) Performance Period Tranche II:  [●] PRSUs3
 
(c) Performance Period Tranche III:  [●] PRSUs4
 
Fractional PRSUs shall not be granted, and the number of PRSUs will be rounded
to the nearest whole number to eliminate fractional PRSUs.
 
Actual Number of PRSUs:
The actual number of PRSUs which vest pursuant to the Award may be less than the
Target Number of PRSUs based on the Company’s achievement of the Performance
Goals set forth on Annex C and determined in accordance with the Vesting
Schedule set forth below.
 
Vesting Schedule:
(a) Vesting Dates:
 
Subject to subsection (e), below, (x) the Vesting Date for the Performance
Period Tranche I PRSUs shall be March 4, 2016, (y) the Vesting Date for the
Performance Period Tranche II PRSUs shall be March 4, 2017, and (z) the Vesting
Date for the Performance Period Tranche III PRSUs shall be March 4, 2018.  The
actual number of PRSUs that will become vested as of each applicable Vesting
Dates (each, a “Measurement Date”) shall be determined as of each such
Measurement Date, based on the Company’s achievement of the Performance Goals,
and pursuant to the schedule set forth below.
 
(b) Performance Period Tranche I PRSUs:
 
The number of PRSUs that become vested as of the March 4, 2016 Vesting Date
shall be:


 

  (i) Zero, if the Company’s TSR Percentile Ranking is less than the 60th
percentile as of such Measurement Date;

 
 

--------------------------------------------------------------------------------

2 Note to Draft:  Insert number of PRSUs with a value of $5,000,000 as of March
4, 2013.
3 Note to Draft:  Insert number of PRSUs with a value of $5,000,000 as of March
4, 2013.
4 Note to Draft:  Insert number of PRSUs with a value of $15,000,000 as of March
4, 2013.
 
 
B-1

--------------------------------------------------------------------------------

 
 

  (ii)
25% of the Target Number of Performance Period Tranche I PRSUs if the Company’s
TSR Percentile Ranking is at the 60th percentile as of such Measurement Date;
  (iii)
50% of the Target Number of Performance Period Tranche I PRSUs if the Company’s
TSR Percentile Ranking is at the 65th percentile as of such Measurement Date;
and
  (iv)  100% of the Target Number of Performance Period Tranche I PRSUs if the
Company’s TSR Percentile Ranking is at least the 75th percentile as of such
Measurement Date.

 

 
If the Company’s TSR Percentile Ranking is greater than the 60th percentile but
less than the 65th percentile or greater than the 65th percentile but less than
the 75th percentile as of such Measurement Date, the number of Performance
Period Tranche I PRSUs that shall become vested as of such Vesting Date shall be
determined by means of linear interpolation.
 
Notwithstanding the foregoing, (x) if, as of such Measurement Date, the
Company’s TSR Percentile Ranking is at least the 60th percentile but absolute
TSR is negative as of such date, then no Performance Period Tranche I PRSUs
shall vest as of such Vesting Date (but such PRSUs shall remain eligible to vest
pursuant to subsection (d) below); and (y) if fewer than 100% of the Target
Number of Performance Period Tranche I PRSUs become vested as of such
Measurement Date, then the unvested Performance Period Tranche I PRSUs shall
remain eligible to become vested pursuant to subsection (d) below).
 
(c) Performance Period Tranche II PRSUs:
 
The number of PRSUs that become vested as of the March 4, 2017 Vesting Date
shall be:

 

  (i)
Zero, if the Company’s TSR Percentile Ranking is less than the 60th percentile
as of such Measurement Date;
  (ii)
25% of the Target Number of Performance Period Tranche II PRSUs if the Company’s
TSR Percentile Ranking is at the 60th percentile as of such Measurement Date;
  (iii) 50% of the Target Number of Performance Period Tranche II PRSUs if the
Company’s TSR Percentile Ranking is at the 65th percentile as of such
Measurement Date; and   (iv) 100% of the Target Number of Performance Period
Tranche II PRSUs if the Company’s TSR Percentile Ranking is at least the 75th
percentile as of such Measurement Date. 

 

 
If the Company’s TSR Percentile Ranking is greater than the 60th percentile but
less than the 65th percentile or greater than the 65th percentile but less than
the 75th percentile as of such Measurement Date, the number of Performance
Period Tranche II PRSUs that shall become vested as of such Vesting Date shall
be determined by means of linear interpolation.
 
Notwithstanding the foregoing, (x) if, as of such Measurement Date, the
Company’s TSR Percentile Ranking is at least the 60th percentile but absolute
TSR is negative as of such date, then no Performance Period Tranche II PRSUs
shall vest as of such Vesting Date (but such PRSUs shall remain eligible to vest
pursuant to subsection (d) below); and (y) if fewer than 100% of the Target
Number of Performance Period Tranche II PRSUs become vested as of such
Measurement Date, then the unvested Performance Period Tranche II PRSUs shall
remain eligible to become vested pursuant to subsection (d) below).

 
 
B-2

--------------------------------------------------------------------------------

 
 

 
(d) Performance Period Tranche III PRSUs:
 
The number of PRSUs that become vested as of the March 4, 2018 Vesting Date
shall be:

 

  (i)
Zero, if the Company’s TSR Percentile Ranking is less than the 60th percentile
as of such Measurement Date;
  (ii)
25% of the Target Number of Performance Period Tranche III PRSUs if the
Company’s TSR Percentile Ranking is at the 60th percentile as of such
Measurement Date;
  (iii) 50% of the Target Number of Performance Period Tranche III PRSUs if the
Company’s TSR Percentile Ranking is at the 65th percentile as of such
Measurement Date; and   (iv)  100% of the Target Number of Performance Period
Tranche III PRSUs if the Company’s TSR Percentile Ranking is at least the 75th
percentile as of such Measurement Date. 

 
 
If the Company’s TSR Percentile Ranking is greater than the 60th percentile but
less than the 65th percentile or greater than the 65th percentile but less than
the 75th percentile as of such Measurement Date, the number of Performance
Period Tranche III PRSUs that shall become vested as of such Vesting Date shall
be determined by means of linear interpolation.
 
Any unvested Tranche I Performance Period PRSUs or Tranche II Performance Period
PRSUs shall be eligible to become vested on the Performance Period Tranche III
Vesting Date to the same extent that the Performance Period Tranche III PRSUs
become vested as of such Vesting Date in accordance with the schedule set forth
above (e.g., if the Performance Period Tranche II PRSUs become vested with
respect to 60% of the shares covered thereby on March 4, 2017 and the
Performance Period Tranche III PRSUs become vested with respect to 80% of the
shares covered thereby on March 4, 2018, then an additional 20% of the
Performance Period Tranche II PRSUs shall become vested as of March 4, 2018).
 
Notwithstanding the foregoing, if, as of such Measurement Date, the Company’s
TSR Percentile Ranking is at least the 60th percentile but absolute TSR is
negative as of such date, no PRSUs shall vest as of the March 4, 2018 Vesting
Date and all outstanding PRSUs shall automatically be forfeited as of such
Vesting Date.
 
(e) Termination of Employment Prior to Vesting Date:

 

 
Notwithstanding the foregoing subsections (a), (b), (c) and (d), in the event of
the Executive’s termination of employment prior to a Vesting Date, any unvested
PRSUs shall be subject to forfeiture in accordance with Section 5 of this
Agreement (and no PRSUs that are forfeited pursuant to Section 5 of this
Agreement shall become vested pursuant to this Annex B).

 
 
B-3

--------------------------------------------------------------------------------

 
 
Dividend Equivalents:
(a)     Subject to subsection (b) below, the Executive shall be eligible to
receive Dividend Equivalents (as defined in the Plan) with respect to the Award
(the “Dividend Equivalent PRSUs”).  For purposes of determining the amount of
Dividend Equivalent PRSUs on each dividend record date, an amount representing
dividends payable on the number of shares of Common Stock equal to the number of
PRSUs subject to the Award with respect to  Performance Periods beginning on or
prior to such dividend record date shall be deemed reinvested in Common Stock
and credited as additional PRSUs as of the dividend payment date.   Subject to
subsection (b), below, the Dividend Equivalent PRSUs shall vest as of the
Vesting Date applicable to the underlying PRSUs (or, if earlier, the date such
underlying PRSUs are distributed to the Executive pursuant to Section 5 of this
Agreement) and shall be distributed in accordance with the terms of this
Agreement.
 
(b)     All Dividend Equivalent PRSUs (including Dividend Equivalent PRSUs paid
with respect to any prior year’s Dividend Equivalent PRSUs) will be subject to
forfeiture if the underlying PRSUs are forfeited in accordance with the
forfeiture and vesting provisions set forth in Section 5 of this Agreement and
this Annex B.
 
Performance Goals:
The Award is intended to qualify as “performance-based compensation” within the
meaning of Section 162(m) of the Code.
 
The Performance Goals set forth on Annex C shall be established and the level of
achievement of such Performance Goals shall be determined in the following
manner:
 
No later than 90 days following the commencement of the Performance Period, the
Committee shall, in writing, select the Performance Criteria and establish the
Performance Goals and the Target Number of PRSUs which may be earned for such
Performance Period based on the Performance Criteria.  Following the completion
of each Performance Period, the Committee shall certify in writing whether and
the extent to which the Performance Goals have been achieved for such
Performance Period.  It is acknowledged and agreed that the Performance Goals
constitute Performance Criteria within the meaning of the Plan and this
Agreement.
 
Notwithstanding any other provision of this Agreement (or any of its Annexes),
the Award shall be subject to any additional limitations set forth in Section
162(m) of the Code or any regulations or rulings thereunder that are
requirements for qualification as “performance-based compensation,” and this
Agreement shall be deemed amended to the extent necessary to conform to such
requirements.

 
 
B-4

--------------------------------------------------------------------------------

 
 
Transfer Restrictions:
The PRSUs shall be subject to the transfer restrictions set forth in the
Agreement and the Retention Requirements set forth below.
 
Retention Requirements:
Following each Vesting Date, 50% of the net number of shares of Common Stock
distributed to the Executive pursuant to the vesting of the Award (after the
deduction of shares for tax withholding in accordance with this Agreement) must
be retained by the Executive until the expiration of the Retention Period and
during such period the Executive may not in any manner, directly or indirectly,
transfer, assign, sell, exchange, pledge, hypothecate or otherwise dispose of
any such shares of Common Stock.
 
Notwithstanding the foregoing, the Retention Period shall not apply (i)
following a termination of employment due to death or Disability, (ii) following
a termination of employment without Cause or for Good Reason that occurs within
12 months following a Change in Control, or (iii) upon a Change in Control that
occurs within the six months following a termination of employment without Cause
or for Good Reason.

 
 
B-5

--------------------------------------------------------------------------------

 
 
Annex C
 
 
PERFORMANCE GOALS
 
The PRSUs shall be eligible to become vested if, as of the applicable Vesting
Date, the Company achieves the applicable TSR Percentile Ranking (as defined
below) (the “Performance Goal”).
 
“TSR Percentile Ranking” shall mean the relative ranking of the Company’s Total
Stockholder Return (as defined below) as compared to the total stockholder
return of the members of the S&P 500 (as defined below), which shall be measured
with respect to the period beginning on the first day of each Performance Period
and ending on the applicable Measurement Date, and shall be expressed as a
percentile ranking determined in accordance with standard statistical
methodology.   For purposes of calculating the TSR Percentile Ranking, the
Company’s Total Stockholder Return and the total stockholder return of each
member of the S&P 500 shall be determined based on the average closing price per
share of the Company’s or S&P 500 member’s common stock over the thirty (30)
trading days immediately preceding the first day of the Performance Period and
each applicable Measurement Date.
 
“Total Stockholder Return” or “TSR” shall mean the percentage appreciation
(positive or negative) in the Fair Market Value of a share of Common Stock from
the first day of the Performance Period to the Measurement Date, determined by
dividing (i) the difference obtained by subtracting (A) the Fair Market Value of
a share of Common Stock on the first day of the Performance Period, from (B) the
Fair Market Value of a share of Common Stock on the Measurement Date plus all
dividends paid on a share of Common Stock from the first day of the Performance
Period to the Measurement Date by (ii) the Fair Market Value of a share of
Common Stock on the first day of the Performance Period.  Appropriate
adjustments to the Total Stockholder Return shall be made to take into account
all stock dividends, stock splits, reverse stock splits and similar events that
occur prior to the Measurement Date.
 
“S&P 500” shall mean the companies included in the Standard & Poor’s 500 Index
as of the first day of the Performance Period, excluding the Company.
 
 
C-1

--------------------------------------------------------------------------------

 
 
The Committee, in its sole discretion, may provide that one or more objectively
determinable adjustments shall be made to any TSR Percentile Ranking.  Such
adjustments may include one or more of the following: (i) items related to a
change in accounting principle; (ii) items relating to financing activities;
(iii) expenses for restructuring or productivity initiatives; (iv) other
non-operating items; (v) items related to acquisitions; (vi) items attributable
to the business operations of any entity acquired by the Company during the
Performance Period; (vii) items related to the disposal of a business or segment
of a business; (viii) items related to discontinued operations that do not
qualify as a segment of a business under applicable accounting standards; (ix)
items attributable to any stock dividend, stock split, combination or exchange
of stock occurring during the Performance Period; (x) any other items of
significant income or expense which are determined to be appropriate
adjustments; (xi) items relating to unusual or extraordinary corporate
transactions, events or developments, (xii) items related to amortization of
acquired intangible assets; (xiii) items that are outside the scope of the
Company’s core, on-going business activities; (xiv) items related to acquired
in-process research and development; (xv) items relating to changes in tax laws;
(xvi) items relating to major licensing or partnership arrangements; (xvii)
items relating to asset impairment charges; (xviii) items relating to gains or
losses for litigation, arbitration and contractual settlements; or (xix) items
relating to any other unusual or nonrecurring events or changes in applicable
law, accounting principles or business conditions. All such determinations shall
be made within the time prescribed by, and otherwise in compliance with, Section
162(m) of the Code.
 
 
C-2

--------------------------------------------------------------------------------

 
 
Annex D
 
 
RESTRICTIVE COVENANTS
 
1. The Executive shall not, at any time during the Non-Competition Period (as
defined below), directly or indirectly engage in, have any equity interest in,
or manage or operate any (a) Competitive Business (as defined in Section 8
below), or (b) New Luxury Accessories Business (as defined below) that competes
directly with the existing or planned product lines of the Company; provided,
however, that the Executive shall be permitted to acquire a passive stock or
equity interest in such a business provided the stock or other equity interest
acquired is not more than five percent (5%) of the outstanding interest in such
business.   For purposes of these Restrictive Covenants, (x) the
“Non-Competition Period” shall mean any time during (i) the Executive’s
employment with the Company, (ii) the three (3) month period immediately
following the date either the Executive or the Company provides the other with
notice of termination of employment, (iii) in the event of the Executive’s
termination of employment by the Company for Cause, the twenty-four (24) month
period immediately following the Date of Termination, (iv) in the event of the
Executive’s termination of employment by the Company without Cause or by the
Executive for Good Reason, the twenty-one (21) month period immediately
following the later of (A) the Date of Termination or (B) the expiration of the
three (3) month notice period, and (v) in the event of the Executive’s
Resignation Without Good Reason With Severance, the twelve (12) month period
immediately following the later of (A) the Date of Termination or (B) the
expiration of the three (3) month notice period; and (y) “New Luxury Accessories
Business” shall mean any new fashion accessories brand formed during the period
beginning three (3) months prior to the Date of Termination and ending on the
last day of the Non-Competition Period.
 
2. During the Non-Solicitation Period (as defined below), the Executive will
not, directly or indirectly recruit or otherwise solicit or induce any employee,
director, consultant, wholesale customer, vendor, supplier, lessor or lessee of
the Company to terminate its employment or arrangement with the Company,
otherwise change its relationship with the Company.  The “Non-Solicitation
Period” shall mean any time during (i) the Executive’s employment with the
Company, (ii) the three (3) month period immediately following the date either
the Executive or the Company provides the other with notice of termination of
employment, (iii) in the event of the Executive’s termination of employment by
the Company for Cause, the twenty-four (24) month period immediately following
the Date of Termination, and (iv) in the event of the Executive’s termination of
employment by the Executive without Good Reason, the twelve (12) month period
immediately following the later of (A) the Date of Termination or (B) the
expiration of the three (3) month notice period, and (v) in the event of the
Executive’s termination of employment for any other reason, the twenty-one (21)
month period immediately following the later of (A) the Date of Termination or
(B) the expiration of the three (3) month notice period.
 
3. Except as required in the good faith opinion of the Executive in connection
with the performance of the Executive’s duties in connection with his employment
by the Company or as specifically set forth in this Section 3, the Executive
shall, in perpetuity, maintain in confidence and shall not directly, indirectly
or otherwise, use, disseminate, disclose or publish, or use for his benefit or
the benefit of any person, firm, corporation or other entity any confidential or
proprietary information or trade secrets of or relating to the Company,
including, without limitation, information with respect to the Company’s
operations, processes, products, inventions, business practices, finances,
principals, vendors, suppliers, customers, potential customers, marketing
methods, costs, prices, contractual relationships, regulatory status, business
plans, designs, marketing or other business strategies, compensation paid to
employees or other terms of employment, or deliver to any person, firm,
corporation or other entity any document, record, notebook, computer program or
similar repository of or containing any such confidential or proprietary
information or trade secrets.  The parties hereby stipulate and agree that as
between them the foregoing matters are important, material and confidential
proprietary information and trade secrets and affect the successful conduct of
the businesses of the Company (and any successor or assignee of the
Company).  Upon termination of the Executive’s employment with the Company for
any reason, the Executive will promptly deliver to the Company all
correspondence, drawings, manuals, letters, notes, notebooks, reports, programs,
plans, proposals, financial documents, or any other documents concerning the
Company’s customers, business plans, designs, marketing or other business
strategies, products or processes.
 
 
D-1

--------------------------------------------------------------------------------

 
 
4. Notwithstanding Section 3, the Executive may respond to a lawful and valid
subpoena or other legal process or other government or regulatory inquiry but
shall give the Company prompt notice thereof (except to the extent legally
prohibited), and shall, as much in advance of the return date as is reasonably
practicable, make available to the Company and its counsel copies of any
documents sought which are in the Executive’s possession or to which the
Executive otherwise has reasonable access.  In addition, the Executive shall
reasonably cooperate with and assist the Company and its counsel at any time and
in any manner reasonably requested by the Company or its counsel (with due
regard for the Executive’s other commitments if he is not employed by the
Company) in connection with any litigation or other legal process affecting the
Company of which the Executive has knowledge as a result of his employment with
the Company (other than any litigation with respect to his employment
agreement).  In the event of such requested cooperation, the Company shall
reimburse the Executive’s reasonable out-of-pocket expenses.
 
5. The Executive agrees not to disparage the Company, any of its products or
practices, or any of its directors, officers, agents, representatives,
employees, stockholders or affiliates, either orally or in writing, at any
time.  The Company agrees not to disparage the Executive, either orally or in
writing, at any time.  Notwithstanding the foregoing, nothing in this Section 5
shall limit the ability of the Company or the Executive, as applicable, to
provide truthful testimony as required by law or any judicial or administrative
process.
 
6. The Executive agrees that all strategies, methods, processes, techniques,
marketing plans, merchandising schemes, themes, layouts, mechanicals, trade
secrets, copyrights, trademarks, patents, ideas, specifications and other
material or work product (“Intellectual Property”) that the Executive creates,
develops or assembles in connection with his employment with the Company shall
become the permanent and exclusive property of the Company to be used in any
manner it sees fit, in its sole discretion.  The Executive shall not communicate
to the Company any ideas, concepts, or other intellectual property of any kind
(a) which were earlier communicated to the Executive in confidence by any third
party as proprietary information, or (b) which the Executive knows or has reason
to know is the proprietary information of any third party.  Further, the
Executive shall adhere to and comply with the Company’s Global Business
Integrity Program Guide.  All Intellectual Property created or assembled in
connection with the Executive’s employment with the Company shall be the
permanent and exclusive property of the Company.  The Company and the Executive
mutually agree that all Intellectual Property and work product created in
connection with the Executive’s employment with the Company, which is subject to
copyright, shall be deemed to be “work made for hire,” and that all rights to
copyrights shall be vested in the Company.  If for any reason the Company cannot
be deemed to have commissioned “work made for hire,” and its rights to copyright
are thereby in doubt, then the Executive agrees not to claim to be the
proprietor of the work prepared for the Company, and to irrevocably assign to
the Company, at the Company’s expense, all rights in the copyright of the work
prepared for the Company.
 
 
D-2

--------------------------------------------------------------------------------

 
 
7. For purposes of these Restrictive Covenants, the term “Company” shall include
Coach, Inc. and any of its affiliates or direct or indirect subsidiaries.
 
8. For purposes of these Restrictive Covenants, “Competitive Business” shall
mean any entity that, as of the date of the Executive’s termination of
employment, the Committee has designated in its sole discretion as an entity
that competes with any of the businesses of the Company; provided, that (i) not
more than 20 entities shall be designated as Competitive Businesses at one time,
(ii) such entities are the same 20 entities used for any list of competitive
entities for any other arrangement with an executive of the Company, and (iii)
you will only be restricted from those entities on the list as of the date of
your termination of employment.  A current list of Competitive Businesses,
including any changes made to the list by the Committee, shall be maintained on
the Company intranet.  Each entity included in the list of 20 entities
designated as Competitive Businesses at any given time shall include any and all
subsidiaries, parent entities and other affiliates of such entity.
 
The list of Competitive Businesses in effect as of February 6, 2013, is set
forth below (which list the parties acknowledge and agree may be changed by the
Committee in accordance with the terms above):
 
American Eagle Outfitters, Inc.; Burberry Group PLC; Diane von Furstenberg
Studio, L.P.; Fifth & Pacific Companies, Inc.; GAP, Inc.; J. Crew Group, Inc.;
The Jones Group, Inc.; Kenneth Cole Productions, Inc.; Li & Fung Limited;
Limited Brands, Inc.; LVMH Moet Hennessy – Louis Vuitton SA; Michael Kors
Holding Limited; Nike, Inc.; PVH Corp.; PPR S.A./The PPR Group; Prada, S.p.A.;
Ralph Lauren Corporation; Tory Burch LLC; Tumi, Inc.; VF Corporation.
 
9. The Company and the Executive expressly acknowledge and agree that the
agreements and covenants contained in these Restrictive Covenants are
reasonable.  In the event, however, that any agreement or covenant contained in
these Restrictive Covenants shall be determined by any court of competent
jurisdiction to be unenforceable by reason of its extending for too great a
period of time or over too great a geographical area or by reason of its being
too extensive in any other respect, it will be interpreted to extend only over
the maximum period of time for which it may be enforceable, and/or over the
maximum geographical area as to which it may be enforceable and/or to the
maximum extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.
 
 
D-3

--------------------------------------------------------------------------------

 
 
Exhibit B
 
 
Current Equity
 


 
Plan
Grant Date
Grant Description
Shares
Outstanding (1)(2)
Grant Price /
FMV at Grant
Coach, Inc. 2004 Stock Incentive Plan
8/4/2010
Annual Stock Option
5,218
$38.41
Coach, Inc. 2004 Stock Incentive Plan
8/4/2010
Annual RSU (Your Equity Choice)
4,738
$38.41
Coach, Inc. 2004 Stock Incentive Plan
8/5/2010
Special Stock Option
92,441
$38.75
Coach, Inc. 2004 Stock Incentive Plan
8/5/2010
Special RSU
32,209
$38.75
Coach, Inc. 2004 Stock Incentive Plan
8/5/2010
PRSU
10,736
$38.75
Coach, Inc. 2004 Stock Incentive Plan
8/5/2010
PRSU
21,473
$38.75
Coach, Inc. 2010 Stock Incentive Plan
8/3/2011
Special RSU (3-yr cliff)
4,977
$61.92
Coach, Inc. 2010 Stock Incentive Plan
8/3/2011
Annual RSU (Your Equity Choice)
8,848
$61.92
Coach, Inc. 2010 Stock Incentive Plan
8/4/2011
PRSU
7,072
$58.09
Coach, Inc. 2010 Stock Incentive Plan
2/6/2012
PRSU
14,744
$72.57
Coach, Inc. 2010 Stock Incentive Plan
2/6/2012
PRSU
14,744
$72.57
Coach, Inc. 2010 Stock Incentive Plan
8/15/2012
Annual Stock Option
102,030
$55.65
Coach, Inc. 2010 Stock Incentive Plan
8/15/2012
Annual RSU (Your Equity Choice)
10,900
$55.65





(1) Includes reinvested dividend equivalents (applicable to RSUs & PRSUs only)
as of 12/31/12.
(2) PRSUs are shown at "target" performance; actual payout will depend on final
results and will range between 0% - 133%.

 
 
B-1

--------------------------------------------------------------------------------

 
 
Exhibit C
 
 
RESTRICTIVE COVENANTS AGREEMENT
 
In consideration for the payments and benefits set forth in that certain letter
agreement, dated as of February 13, 2013 (the “Letter Agreement”), by and
between Coach, Inc., a Delaware corporation (the “Company”), and Victor Luis
(the “Executive”), Executive agrees to enter into and be bound by this
Restrictive Covenants Agreement, dated as of February 13, 2013, by and between
Executive and the Company (this “Restrictive Covenants Agreement”).
 
1. The Executive shall not at any time during the Non-Competition Period (as
defined below) directly or indirectly engage in, have any equity interest in, or
manage or operate any (a) Competitive Business (as defined in Schedule I hereto)
or (b) New Luxury Accessories Business (as defined below) that competes directly
with the existing or planned product lines of the Company; provided, however,
that the Executive shall be permitted to acquire a passive stock or equity
interest in such a business provided the stock or other equity interest acquired
is not more than five percent (5%) of the outstanding interest in such
business.  The “Non-Competition Period” shall mean any time during (i) the
Executive’s employment with the Company, (ii) the three-month period immediately
following the date either the Executive or the Company provides the other with
“Notice” (as defined in the Letter Agreement), (iii) in the event of the
Executive’s termination of employment by the Company for “Cause” (as defined in
the Letter Agreement), the 24-month period immediately following the date of the
Executive’s termination of employment, (iv) in the event of the Executive’s
termination of employment by the Company without Cause or by the Executive for
“Good Reason” (as defined in the Letter Agreement), the 21-month period
immediately following the later of (A) the date of the Executive’s termination
of employment or (B) the expiration of the three-month Notice period, and (v) in
the event of the Executive’s “Resignation Without Good Reason With Severance”
(as defined in the Letter Agreement), the 12-month period immediately following
the later of (A) the date of the Executive’s termination of employment or (B)
the expiration of the three-month Notice period.  “New Luxury Accessories
Business” shall mean any new fashion accessories brand formed at any time during
the period beginning three months prior to the date of the Executive’s
termination of employment and ending on the last day of the Non-Competition
Period.
 
2. During the Non-Solicitation Period (as defined below), the Executive will not
directly or indirectly recruit or otherwise solicit or induce any employee,
director, consultant, wholesale customer, vendor, supplier, lessor or lessee of
the Company to terminate its employment or arrangement with the Company,
otherwise change its relationship with the Company.  The Non-Solicitation Period
shall mean any time during (i) the Executive’s employment with the Company, (ii)
the three-month notice period immediately following the date either the
Executive or the Company provides the other with Notice, (iii) in the event of
the Executive’s termination of employment by the Company for Cause, the 24-month
period immediately following the date of the Executive’s termination of
employment, (iv) in the event of the Executive’s termination of employment by
the Executive without Good Reason, the 12-month period immediately following the
later of (A) the date of the Executive’s termination of employment or (B) the
expiration of the three-month Notice period, and (v) in the event of the
Executive’s termination of employment for any other reason, the 21-month period
immediately following the later of (A) the date of the Executive’s termination
of employment or (B) the expiration of the three-month Notice period.
 
3. Except as required in the good faith opinion of the Executive in connection
with the performance of the Executive’s duties under the Letter Agreement or as
specifically set forth in this Section 3, the Executive shall, in perpetuity,
maintain in confidence and shall not directly, indirectly or otherwise, use,
disseminate, disclose or publish, or use for his benefit or the benefit of any
person, firm, corporation or other entity any confidential or proprietary
information or trade secrets of or relating to the Company, including, without
limitation, information with respect to the Company’s operations, processes,
products, inventions, business practices, finances, principals, vendors,
suppliers, customers, potential customers, marketing methods, costs, prices,
contractual relationships, regulatory status, business plans, designs, marketing
or other business strategies, compensation paid to employees or other terms of
employment, or deliver to any person, firm, corporation or other entity any
document, record, notebook, computer program or similar repository of or
containing any such confidential or proprietary information or trade
secrets.  The parties hereby stipulate and agree that as between them the
foregoing matters are important, material and confidential proprietary
information and trade secrets and affect the successful conduct of the
businesses of the Company (and any successor or assignee of the Company).  Upon
termination of the Executive’s employment with the Company for any reason, the
Executive will promptly deliver to the Company all correspondence, drawings,
manuals, letters, notes, notebooks, reports, programs, plans, proposals,
financial documents, or any other documents concerning the Company’s customers,
business plans, designs, marketing or other business strategies, products or
processes.
 
 
C-1

--------------------------------------------------------------------------------

 
 
4. Notwithstanding Section 3, the Executive may respond to a lawful and valid
subpoena or other legal process or other government or regulatory inquiry but
shall give the Company prompt notice thereof (except to the extent legally
prohibited), and shall, as much in advance of the return date as is reasonably
practicable, make available to the Company and its counsel copies of any
documents sought which are in the Executive’s possession or to which the
Executive otherwise has reasonable access.  In addition, the Executive shall
cooperate with and assist the Company and its counsel at any time and in any
manner reasonably requested by the Company or its counsel (with due regard for
the Executive’s other commitments if he is not employed by the Company) in
connection with any litigation or other legal process affecting the Company of
which the Executive has knowledge as a result of his employment with the Company
(other than any litigation with respect to the Letter Agreement or this
Restrictive Covenants Agreement).  In the event of such requested cooperation,
the Company shall reimburse the Executive’s reasonable out-of-pocket expenses.
 
5. The Executive agrees not to disparage the Company, any of its products or
practices, or any of its directors, officers, agents, representatives,
employees, stockholders or affiliates, either orally or in writing, at any
time.  The Company agrees not to disparage the Executive, either orally or in
writing, at any time.  Notwithstanding the foregoing, nothing in this Section 5
shall limit the ability of the Company or the Executive, as applicable, to
provide truthful testimony as required by law or any judicial or administrative
process.
 
6. The Executive agrees that all strategies, methods, processes, techniques,
marketing plans, merchandising schemes, themes, layouts, mechanicals, trade
secrets, copyrights, trademarks, patents, ideas, specifications and other
material or work product (“Intellectual Property”) that the Executive creates,
develops or assembles in connection with his employment under the Letter
Agreement or otherwise shall become the permanent and exclusive property of the
Company to be used in any manner it sees fit, in its sole discretion.  The
Executive shall not communicate to the Company any ideas, concepts, or other
intellectual property of any kind (i) which were earlier communicated to the
Executive in confidence by any third party as proprietary information, or (ii)
which the Executive knows or has reason to know is the proprietary information
of any third party.  Further, the Executive shall adhere to and comply with the
Company’s Global Business Integrity Program Guide.  All Intellectual Property
created or assembled in connection with the Executive’s employment under the
Letter Agreement or otherwise shall be the permanent and exclusive property of
the Company.  The Company and the Executive mutually agree that all Intellectual
Property and work product created in connection with the Executive’s employment
under the Letter Agreement or otherwise, which is subject to copyright, shall be
deemed to be “work made for hire,” and that all rights to copyrights shall be
vested in the Company.  If for any reason the Company cannot be deemed to have
commissioned “work made for hire,” and its rights to copyright are thereby in
doubt, then the Executive agrees not to claim to be the proprietor of the work
prepared for the Company, and to irrevocably assign to the Company, at the
Company’s expense, all rights in the copyright of the work prepared for the
Company.
 
 
C-2

--------------------------------------------------------------------------------

 
 
7. As used in this Restrictive Covenants Agreement, the term “Company” shall
include the Company and any of its affiliates or direct or indirect
subsidiaries.
 
8. The Company and the Executive expressly acknowledge and agree that the
agreements and covenants contained in this Restrictive Covenants Agreement are
reasonable.  In the event, however, that any agreement or covenant contained in
this Restrictive Covenants Agreement shall be determined by any court of
competent jurisdiction to be unenforceable by reason of its extending for too
great a period of time or over too great a geographical area or by reason of its
being too extensive in any other respect, it will be interpreted to extend only
over the maximum period of time for which it may be enforceable, and/or over the
maximum geographical area as to which it may be enforceable and/or to the
maximum extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.
 
9. It is recognized and acknowledged by the Executive that a breach of the
covenants contained in Restrictive Covenants Agreement will cause irreparable
damage to the Company and its goodwill (or to the Executive, as the case may
be), the exact amount of which will be difficult or impossible to ascertain, and
that the remedies at law for any such breach will be inadequate.  Accordingly,
the parties agree that in the event that a party breaches any covenant contained
in this Restrictive Covenants Agreement, in addition to any other remedy which
may be available at law or in equity (or under any other agreement between the
Company and the Executive), the other party will be entitled to specific
performance and injunctive relief.
 
10. This Restrictive Covenants Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to the
conflicts of laws provisions thereof or any other jurisdiction.  Executive
hereby submits to the exclusive jurisdiction and venue of the courts of New
York, New York.
 
11. The provisions of this Restrictive Covenants Agreement shall be binding on
the heirs, executors, administrators and legal representatives of Executive and
the successor sand assigns of the Company and inure to the benefit of the
Company, its successors and assigns.
 
 
C-3

--------------------------------------------------------------------------------

 
 
12. The Company’s failure to exercise any of its rights in the event Executive
breaches any of the separate and distinct promises in this Restrictive Covenants
Agreement, or the Company’s failure to exercise any of its rights under similar
contracts with other Executives, shall not be construed as a waiver of any
breach or prevent the Company from later enforcing strict compliance with any
and all provisions of this Restrictive Covenants Agreement.
 
13. In order to preserve the Company’s rights under this Restrictive Covenants
Agreement, the Company may advise any third party of the existence of this
Restrictive Covenants Agreement and of its terms, and Executive specifically
releases and agrees to indemnify and hold the Company harmless from any
liability for so doing.
 
14. This Restrictive Covenants Agreement contains the parties’ complete
understanding, and there are no other agreements, oral or written, pertaining to
the subject matter of this Restrictive Covenants Agreement.  Any amendments or
modifications to this Restrictive Covenants Agreement must be in writing and
signed by the parties.  This Restrictive Covenants Agreement may be executed in
several counterparts.
 
15. This Restrictive Covenants Agreement does not constitute a contract of
employment and it does not give Executive the right to be retained in the employ
of the Company.  Nothing is this Restrictive Covenants Agreement shall obligate
the Company to employ Executive for any period of time.
 
16. Executive hereby represents and warrants that he (a) has had an opportunity
to review this Restrictive Covenants Agreement and ask the Company questions
about this Restrictive Covenants Agreement and (b) understands the meaning and
effect of each section of this Restrictive Covenants Agreement.
 
[signature page follows]
 
 
C-4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Restrictive Covenants
Agreement as of the date first specified above:
 

 
COACH, INC.
       
/s/ Todd Kahn
 
By: Todd Kahn
 
Its: Executive Vice President, General Counsel and Secretary
     
 
 
EMPLOYEE
         
/s/ Victor Luis
 
Victor Luis



 
C-5

--------------------------------------------------------------------------------

 
 
Schedule I
 


Competitive Businesses


“Competitive Business” shall mean any entity that, as of the date of the
Executive’s termination of employment, the Human Resources Committee of the
Board (the “Committee”) has designated in its sole discretion as an entity that
competes with any of the businesses of the Company; provided, that (i) not more
than 20 entities shall be designated as Competitive Businesses at one time, (ii)
such entities are the same 20 entities used for any list of competitive entities
for any other arrangement with an executive of the Company, and (iii) you will
only be restricted from those entities on the list as of the date of your
termination of employment.  A current list of Competitive Businesses, including
any changes made to the list by the Committee, shall be maintained on the
Company intranet.  Each entity included in the list of 20 entities designated as
Competitive Businesses at any given time shall include any and all subsidiaries,
parent entities and other affiliates of such entity.


The list of Competitive Businesses in effect as of February 13, 2013, is set
forth below (which list the parties acknowledge and agree may be changed by the
Committee in accordance with the terms above):


American Eagle Outfitters, Inc.
LVMH Moet Hennessy – Louis Vuitton S.A.
Burberry Group PLC
Michael Kors Holding Limited
Diane von Furstenberg Studio, L.P.
Nike, Inc.
Fifth & Pacific Companies, Inc.
PVH Corp.
GAP, Inc.
PPR S.A./The PPR Group
J. Crew Group, Inc.
Prada, S.p.A.
The Jones Group, Inc.
Ralph Lauren Corporation
Kenneth Cole Productions, Inc.
Tory Burch LLC
Li & Fung Limited
Tumi, Inc.
Limited Brands, Inc.
VF Corporation

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
 
Separation and Mutual Release Agreement
 
Coach, Inc. and its subsidiaries (collectively, the “Company”) and Victor
Luis (“Executive”) enter into this Separation and Release Agreement
(“Agreement”), which was received by Executive on the _______ day of
____________, 20__, signed by Executive on the date shown below Executive’s
signature on the last page of this Agreement and is effective eight days (8)
after the date of execution by Executive unless employee revokes the agreement
before that date, for and in consideration of the promises made among the
parties and other good and valuable consideration as follows:
 
W I T N E S S E T H:
 
WHEREAS, Executive has been employed by the  Company as the President and Chief
[Commercial] [Executive] Officer of the Company.
 
WHEREAS, Executive and the Company have agreed that Executive’s employment with
the Company [will terminate as of] [has terminated as of] [termdate;] and
 
WHEREAS, Executive and the Company have negotiated and reached an agreement with
respect to all rights, duties and obligations arising between them, including,
but in no way limited to, any rights, duties and obligations that have arisen or
might arise out of or are in any way related to Executive’s employment with the
Company and the conclusion of that employment.
 
NOW, THEREFORE, in consideration of the covenants and mutual promises herein
contained, it is agreed as follows:
 
1. Separation Date.  Until [termdate,] (the “Separation Date”), Executive [shall
continue] [has continued] as an employee of the Company and shall receive the
same compensation and benefits he presently receives.  Executive agrees to
resign his employment and all appointments he holds with the Company and its
affiliates effective on the Separation Date.  Executive understands and agrees
that his employment with the Company will conclude on the close of business on
the Separation Date.
 
2. Severance Payments and Benefits.  The Company hereby agrees to pay Executive
all amounts due and payable, and to provide the Executive with all benefits and
perquisites required, pursuant to the Separation paragraph of that certain
employment letter agreement effective as of February 13, 2013, by and between
Coach, Inc. and the Executive (the “Employment Agreement”).  The severance
payments shall cease if the Executive becomes reemployed by the Company or any
enterprise in which Coach, Inc. owns a controlling interest.
 
3. Receipt of Other Compensation.  Executive acknowledges and agrees that, other
than as specifically set forth in this Agreement, including without limitation
the provisions of the Employment Agreement set forth herein, Executive is not
and will not be due any compensation, including, but not limited to,
compensation for unpaid salary (except for amounts unpaid and owing for
Executive’s employment with the Company and its affiliates prior to the
Separation Date), severance pay from the Company or any of its affiliates,
except for amounts unpaid but accrued in accordance with the Employment
Agreement, and as of and after the Separation Date, except as provided herein
and as set forth in accordance with the Separation paragraph of the Employment
Agreement, Executive will not be eligible to participate in any of the benefit
plans of the Company or any of its affiliates, including, without limitation,
the Company’s Savings and Profit Sharing Plan, travel accident insurance,
accidental death and dismemberment insurance and short-term and long-term
disability insurance.  Executive will be entitled to receive benefits, which are
vested and accrued prior to the Separation Date pursuant to the employee benefit
plans of the Company.  The Company shall promptly reimburse Executive for
business expenses incurred in the ordinary course of Executive’s employment on
or before the Separation Date, but not previously reimbursed, provided the
Company’s policies of documentation and approval are satisfied.  For the
avoidance of doubt, effective January 1, 2013, the Company ceased providing
accrual and payout of vacation days and any vacation days accrued prior to such
date [will be] [were] cancelled without payment on December 31, 2013.
 
 
 

--------------------------------------------------------------------------------

 
 
4. Annual Bonus.  Pursuant to the Separation paragraph of the Employment
Agreement, Executive shall receive [insert pro rata portion] of Executive’s
bonus earned under the Performance-Based Annual Incentive Plan of the Company
for the [####] fiscal year as a result of Executive’s employment with the
Company during the [####] fiscal year.  For purposes of calculating the bonus,
the Company will use its actual performance results to determine the Executive’s
bonus.  The bonus payment provided for in this Paragraph 4 shall be in lieu of,
not in addition to, all bonuses payable to the Executive and shall be paid to
Executive on the same date or dates on which active participants under such
bonus plan are paid bonuses for the applicable bonus periods.  The bonus
payment, if any, made by the Company shall be reduced by applicable withholding
and other customary payroll deductions.  Executive shall not be entitled to
participate in any annual bonus plan of the Company for any fiscal year ending
after the [####] fiscal year.
 
5. Equity Awards.  Notwithstanding any other provision of this Agreement,
Executive’s Stock Options, Retention Stock Units, PRSUs and any other equity
compensation awards shall be treated pursuant to the written terms and
conditions of the applicable grant agreement and in accordance with the
Separation paragraph of the Employment Agreement including without limitation
any provisions therein with regard to termination, forfeiture, or claw back and
vesting of annual awards during the severance period.  Executive shall not be
entitled to receive any new Stock Options, Retention Stock Units, PRSUs or any
other equity compensation awards after the Separation Date.
 
6. Health Insurance Continuation, Universal Life. Executive’s participation in
the employee benefit plans available to the Executives of Coach, Inc. shall
cease as of the Separation Date except as continued in accordance with the
Separation paragraph of the Employment Agreement; however, Executive shall have
the right, at Executive’s expense, to exercise such conversion privileges as may
be available under such plans.  The Company shall cease paying premiums for the
individual universal life insurance policy provided to Executive by the Company
under the Executive Life Insurance Plan as of the Separation Date; however,
Executive may, at Executive’s election, keep the policy in effect after the
Separation Date by paying the premiums therefor as they come due.  The Company
will continue to provide the Executive with continued coverage in the Company’s
group health plans which he was participating in for the duration stated in the
Separation paragraph of the Employment Agreement, as applicable.  When such
Company benefits cease, Executive shall be eligible to elect COBRA continuation
coverage, to the extent applicable, under the group medical and dental plan
available to the Executives of Coach, Inc.  The premium charged during the
period stated in the Separation paragraph of the Employment Agreement shall be
at the same rate charged an active employee of the Company for similar
coverage.  The premium charged for COBRA continuation coverage after the end of
the period stated in the Separation paragraph of the Employment Agreement shall
be entirely at Executive’s expense and may be different from the premium charged
during the period stated in the Separation paragraph of the Employment
Agreement.  Executive’s COBRA continuation coverage shall terminate in
accordance with the COBRA continuation of coverage provisions under the group
medical and dental plans of the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
7. Other Benefits.  Executive will be entitled to fulfillment of any matching
grant obligations under the Company’s Matching Grants Program with respect to
commitments made by Executive prior to the Separation Date.
 
8. Non-Solicitation, Non-Competition, Confidentiality, Non-Disparagement. The
Restrictive Covenants Agreement, attached as Exhibit D to the Employment
Agreement shall continue to apply and shall be deemed made a part hereof as if
set forth herein in full.  In the event of a breach of such exhibit, all
provisions of the Restrictive Covenants Agreement concerning such a breach shall
apply (including without limitation Section 9).
 
9. Overpayments, Employee Reimbursements and Return of Company Property.
Executive agrees to repay any overpayment of severance payments, vacation
payments, or other amount miscalculated hereunder to which Employee is not
expressly entitled under the terms of this Agreement (“Severance
Overpayment”).  Executive expressly agrees that the Company may reconcile or set
off any Severance Overpayment against any remaining unpaid severance payments or
other severance pay, including vacation, due under this Agreement, or against
any amounts due to Executive under any Company non-qualified plans.
 
10. Employment Agreement Provisions. The Restrictive Covenants Agreement and the
indemnification and arbitration provisions of the Employment Agreement shall
continue to apply and shall be deemed made a part hereof as if set forth herein
in full.
 
11. Mutual Release.
 
(a) Executive on behalf of himself, his heirs, executors, administrators and
assigns, does hereby knowingly and voluntarily release, acquit and forever
discharge the Company and any affiliates, successors, assigns and past, present
and future directors, officers, employees, trustees and shareholders (the
“Released Parties”) from and against any and all charges, complaints, claims,
cross-claims, third-party claims, counterclaims, contribution claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses of
any nature whatsoever, known or unknown, suspected or unsuspected, foreseen or
unforeseen, matured or unmatured, which, at any time up to and including the
date thereof, exists, have existed, or may arise from any matter whatsoever
occurring, including, but not limited to, any claims arising out of or in any
way related to Executive’s employment with the Company or its affiliates and the
conclusion thereof, which Executive, or any of his heirs, executors,
administrators and assigns and affiliates and agents ever had, now has or at any
time hereafter may have, own or hold against the Company or any affiliates,
legal representatives, successors and assigns, past, present and future
directors, officers, employees, trustees and shareholders.  Executive
acknowledges that in exchange for this release, the Company is providing
Executive with total consideration, financial or otherwise, which exceeds what
Executive would have been given without the release.  By executing this
Agreement, Executive is waiving all claims against the Company and its related
persons arising under federal, state and local labor and antidiscrimination laws
and any other restriction on the right to terminate employment, including,
without limitation, the Civil Rights Act of 1866, the Civil Rights Act of 1871,
Title VII of the Civil Rights Act of 1964, as amended, the Americans with
Disabilities Act of 1990, as amended, the Genetic Information Nondiscrimination
Act of 2008, the Rehabilitation Act of 1973, the Family and Medical Leave Act,
the Worker Adjustment and Retraining Notification Act and the Human Rights Laws
of the State and City of New York.  Nothing herein shall release any party from
any obligation under this Agreement.  Notwithstanding anything herein to the
contrary, Executive expressly reserves and does not release his rights of
indemnification to which he is entitled under the Employment Agreement, or any
other rights of indemnification with regard to his service as an officer and
director of the Company and its subsidiaries and its affiliates and any benefit
plan, or his rights to, and under, director and officer liability insurance
coverage.
 
 
3

--------------------------------------------------------------------------------

 
 
(b) EXECUTIVE SPECIFICALLY WAIVES AND RELEASES THE COMPANY FROM ALL CLAIMS
EXECUTIVE MAY HAVE AS OF THE DATE EXECUTIVE SIGNS THIS AGREEMENT REGARDING
CLAIMS OR RIGHTS ARISING UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967,
AS AMENDED, 29 U.S.C. § 621 (“ADEA”).  EXECUTIVE FURTHER AGREES:  (A) THAT
EXECUTIVE’S WAIVER OF RIGHTS UNDER THIS RELEASE IS KNOWING AND VOLUNTARY AND IN
COMPLIANCE WITH THE OLDER WORKER’S BENEFIT PROTECTION ACT OF 1990; (B) THAT
EXECUTIVE UNDERSTANDS THE TERMS OF THIS RELEASE; (C) THAT THE SEVERANCE PAYMENTS
AND OTHER BENEFITS CALLED FOR IN THIS AGREEMENT WOULD NOT BE PROVIDED TO ANY
EXECUTIVE TERMINATING HIS OR HER EMPLOYMENT WITH THE COMPANY WHO DID NOT SIGN A
RELEASE SIMILAR TO THIS RELEASE, THAT SUCH PAYMENTS AND BENEFITS WOULD NOT HAVE
BEEN PROVIDED HAD EXECUTIVE NOT SIGNED THIS RELEASE, AND THAT THE PAYMENTS AND
BENEFITS ARE IN EXCHANGE FOR THE SIGNING OF THIS RELEASE; (D) THAT EXECUTIVE HAS
BEEN ADVISED IN WRITING BY THE COMPANY TO CONSULT WITH AN ATTORNEY PRIOR TO
EXECUTING THIS RELEASE; (E) THAT THE COMPANY HAS GIVEN EXECUTIVE A PERIOD OF AT
LEAST TWENTY-ONE (21) DAYS WITHIN WHICH TO CONSIDER THIS RELEASE; (F) THAT
EXECUTIVE REALIZES THAT FOLLOWING EXECUTIVE’S EXECUTION OF THIS RELEASE,
EXECUTIVE HAS SEVEN (7) DAYS IN WHICH TO REVOKE THIS RELEASE BY WRITTEN NOTICE
TO THE UNDERSIGNED, AND (G) THAT THIS ENTIRE AGREEMENT SHALL BE VOID AND OF NO
FORCE AND EFFECT IF EXECUTIVE CHOOSES TO SO REVOKE, AND IF EXECUTIVE CHOOSES NOT
TO SO REVOKE, THAT THIS AGREEMENT AND RELEASE THEN BECOME EFFECTIVE AND
ENFORCEABLE.
 
 
4

--------------------------------------------------------------------------------

 
 
(c) The Company does hereby knowingly and voluntarily release, acquit and
forever discharge Executive from and against any and all charges, complaints,
claims, cross-claims, third-party claims, counterclaims, contribution claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses of
any nature whatsoever, known or unknown, suspected or unsuspected, foreseen or
unforeseen, matured or unmatured, which, at any time up to and including the
date thereof, exists, have existed, or may arise from any matter whatsoever
occurring, including, but not limited to, any claims arising out of or in any
way related to Executive’s employment with the Company or its affiliates and the
conclusion thereof, which the Company or its affiliates ever had, now has or at
any time hereafter may have, own or hold against Executive.  By executing this
Agreement, the Company is waiving all claims against Executive arising under
federal, state and local labor laws.  Nothing herein shall release any party
from any obligation under this Agreement.  Notwithstanding the foregoing, this
release shall not extend to any claims of Executive’s fraud, embezzlement,
intentional misconduct, recklessness or gross negligence against the Company, or
to any claims of unlawful or criminal act of Executive that results in a
judgment or settlement of such claims brought by a third party against the
Company.
 
12. Covenant Not to Sue. To the maximum extent permitted by law, Executive
covenants not to sue or to institute or cause to be instituted any action in any
federal, state, or local agency or court against any of the Released Parties,
with regard to any of the claims released in paragraph 11 of this Agreement.  In
the event of Executive’s breach of the terms of this provision, without
prejudice to the Company’s other rights and remedies available at law or in
equity, except as prohibited by law, Executive shall be liable for all costs and
expenses (including, without limitation, reasonable attorney’s fees and legal
expenses) incurred by the Company as a result of such breach.  Notwithstanding
the foregoing, nothing herein shall prevent Executive or the Company from
instituting any action required to enforce the terms of this Agreement.  In
addition, nothing herein shall be construed to prevent Executive from enforcing
any rights Executive may have under the Employee Retirement Income Security Act
of 1974, commonly known as ERISA.
 
13. Recommendations.  The Company’s executive officers will provide references
for Executive to any prospective employer of the Executive who contacts the
Company’s executive officers in accordance with the Company’s reference
policy.  The Company represents that it and its executive officers have no
current knowledge concerning any issues that would affect the ability of the
Company and its executive officers to provide such references.
 
14. Executive’s Understanding.  Executive acknowledges by signing this Agreement
that Executive has read and understands this document, that Executive has had an
opportunity to review this Agreement, that Executive has conferred with or had
opportunity to confer with Executive’s attorney regarding the terms and meaning
of this Agreement, that Executive has had sufficient time to consider the terms
provided for in this Agreement, that no representations or inducements have been
made to Executive except as set forth in this Agreement, and that Executive has
signed the same KNOWINGLY AND VOLUNTARILY.
 
 
5

--------------------------------------------------------------------------------

 
 
15. Non-Reliance.  Executive represents to the Company and the Company
represents to Executive that in executing this Agreement they do not rely and
have not relied upon any representation or statement not set forth herein made
by the other or by any of the other’s agents, representatives or attorneys with
regard to the subject matter, basis or effect of this Agreement or otherwise.
 
16. Severability of Provisions.  In the event that any one or more of the
provisions of this Agreement is held to be invalid, illegal or unenforceable,
the validity, legality and enforceability of the remaining provisions will not
in any way be affected or impaired thereby.  Moreover, if any one or more of the
provisions contained in this Agreement are held to be excessively broad as to
duration, scope, activity or subject, such provisions will be construed by
limiting and reducing them so as to be enforceable to the maximum extent
compatible with applicable law.
 
17. Non-Admission of Liability.  Executive agrees that neither this Agreement
nor the performance by the parties hereunder constitutes an admission by any of
the Released Parties of any violation of any federal, state or local law,
regulation, common law, breach of any contract, or any wrongdoing of any type.
 
18. Non-Assignability.  The rights and benefits available under this Agreement
are personal to Executive and such rights and benefits shall not be subject to
assignment, alienation or transfer, except to the extent such rights and
benefits are lawfully available to the estate or beneficiaries of Executive upon
death.
 
19. Entire Agreement.  This Agreement sets forth all the terms and conditions
with respect to compensation, remuneration of payments and benefits due
Executive from the Company and supersedes and replaces any and all other
agreements or understandings Executive may have had with respect thereto.  It
may not be modified or amended except in writing and signed by both the
Executive and an authorized representative of the Company.
 
20. Notices.  Any notice to be given hereunder shall be in writing and shall be
deemed given when mailed by certified mail, return receipt requested, addressed
as follows:
 
To Executive at:
Victor Luis
at the last known address on Company record
 
To the Company at:
Coach, Inc.
516 West 34th Street
New York, New York  10001
Attention:  General Counsel
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
agreement.
 

 
COACH, INC.
                       
Date:
   

 
Accepted and agreed to.

 
 
    EXECUTIVE:                  
Victor Luis
 
SSN:
     
Date:
   

 
 
7